Exhibit 10.2

BEFORE THE PUBLIC SERVICE COMMISSION
OF THE STATE OF MISSOURI

In the Matter of a Proposed Experimental Regulatory
Plan of Kansas City Power & Light Company

)
)

Case No. EO-2005-_

STIPULATION AND AGREEMENT

          As a result of discussions among the Staff of the Missouri Public
Service Commission ("Staff"), the Office of the Public Counsel ("Public
Counsel"), Missouri Department of Natural Resources ("MDNR"), Praxair, Inc.
("Praxair"), Missouri Industrial Energy Consumers ("MIEC"), Ford Motor Company
("Ford"), Aquila, Inc., d/b/a Aquila Networks, Aquila Networks-MPS and Aquila
Networks-L&P, ("Aquila"), The Empire District Electric Company ("Empire"),
Missouri Joint Municipal Electric Utility Commission ("MJMEUC"), Jackson County,
Missouri ("Jackson County"), City of Kansas City, Missouri ("Kansas City") and
Kansas City Power & Light Company ("KCPL") (collectively "Signatory Parties"),
the Signatory Parties hereby submit to the Missouri Public Service Commission
("Commission") for its consideration and approval this Stipulation and Agreement
("Agreement"). The Signatory Parties state as follows:

I.          KANSAS CITY POWER & LIGHT COMPANY'S APPLICATION



          KCPL is an electric corporation under the jurisdiction of the
Commission. On May 6, 2004, KCPL filed an Application in Case No. EO-2004-0577
requesting that the Commission open a docket to investigate emerging issues
expected to affect the supply, delivery and pricing of the electric service
provided by KCPL in the future. The issues discussed by KCPL, Staff, Public
Counsel and other participants in Case No. EW-2004-0596 included the following:

A.

The need for additional generating capacity in the KCPL service territory into
the future;

B.

The mix of new generation that would result in a reliable and cost effective
service for Missouri customers;

C.

The desirability of proactively addressing environmental concerns relating to
new generation and existing generating facilities;

D.

Investment into a highly reliable transmission and distribution infrastructure;

E.

Establishment of customer efficiency and affordability programs and development
of new technologies and applications for demand response programs; and

F.

Agreement regarding a regulatory plan that will adequately address the
comprehensive undertakings being considered by KCPL, including the timeliness of
the recovery of the costs and the financial considerations of such significant
investments.

          Throughout 2004, KCPL conducted numerous workshops, public forums, and
strategic planning seminars, involving employees, customers, energy experts,
financial experts, the general public, consumer groups, manufacturers,
industrial and trade groups, environmental organizations, and other utility
companies, as well as government and community leaders to solicit comment
regarding its planning process. Meetings with the Staff, Public Counsel, and
other participants to Case No. EW-2004-0596 were also conducted at which KCPL
made presentations and answered questions. Requests for information were issued
by Staff and other participants in Case No. EW-2004-0596 and responses have been
provided by KCPL.

          During the course of these proceedings, KCPL has provided to the
Staff, Public Counsel, and the other participants the following information,
among other things: (a) a description of KCPL's proposed efficiency,
affordability and demand response programs; (b) KCPL's ten-year generation and
load forecasts; (c) a description of KCPL's proposed distribution and
transmission infrastructure programs; (d) a description of all of the power
supply alternatives considered by KCPL to meet its load requirements; and (e) a
description of environmental investments considered by KCPL to be necessary for
the future.

II.          Procedural History

          1.          On May 6, 2004, KCPL filed in Case No. EO-2004-0577 its
Application To Establish Investigatory Docket And Workshop Process Regarding
Kansas City Power & Light Company. In its Application, KCPL requested that the
Commission issue an Order (a) opening an investigatory docket regarding the
future supply and pricing of the electric service provided by KCPL; and
(b) authorizing the use of the Commission's workshop process to address certain
issues related to the future supply and pricing of electricity for KCPL and its
customers, and any other issues impacting KCPL that may arise from discussion
among the interested participants.

          2.          On May 25, 2004, the Commission issued an Order Directing
Notice And Setting Intervention Deadline in Case No. EO-2004-0577.

          3.          Participants, including MDNR, Aquila, Empire, Kansas City,
Concerned Citizens of Platte County ("Citizens"), Praxair, MIEC and MJMEUC filed
applications to intervene in Case No. EO-2004-0577. Subsequently, the Missouri
Energy Group ("MEG"), the Sierra Club ("Sierra Club"), Union Electric Company,
d/b/a AmerenUE ("AmerenUE"), and Jackson County participated in the workshops
conducted in Case No. EW-2004-0596.

          4.          On June 3, 2004, the Commission issued an Order
Establishing Case which granted KCPL's Application to Establish Investigatory
Docket and Workshop Process Regarding Kansas City Power & Light Company, filed
by KCPL on May 6, 2004, and established an informal, investigatory case
designated as Case No. EW-2004-0596. In the June 3, 2004, Order Establishing
Case, the parties which filed to intervene in Case No. EO-2004-0577 were also
made participants in Case No. EW-2004-0596. On July 1, 2004, the Commission
issued its Notice Closing Case in Case No. EO-2004-0577 which formally closed
that proceeding.

          5.          A prehearing conference was held in Case No. EW-2004-0596
on June 30, 2004. A series of presentations and workshops were held on June 21,
June 30, July 21, July 30, August 10-11, August 19, August 24-26, September 7,
September 15, September 29, and October 29, 2004. During this period KCPL
conducted numerous informal meetings with a variety of interested groups and
individuals to discuss the many issues raised by this proceeding. The workshop
was organized into two teams. Team A reviewed Integrated Resource Planning
related issues, including load forecasting, generation planning, demand side
management, environmental issues, and distribution and transmission
technologies. A subteam within Team A reviewed affordability, efficiency, and
demand response programs. Team B reviewed the financial issues associated with
KCPL's various plans, including maintaining KCPL's current investment grade
rating on its securities. These Teams were led jointly by KCPL and Staff
representatives. Meetings also occurred on dates subsequent to October 29, 2004.
On January 18, 2005, the Commission held an on the record conference. On
February 18, 2005, the Commission issued its Order Closing Case in Case No.
EW-2004-0596.

III.          STIPULATION AND AGREEMENT OF THE PARTIES

          Having considered the Application that KCPL submitted in Case No.
EW-2004-0596, and having participated in workshops, discovery and settlement
negotiations, the Signatory Parties agree on certain premises, fundamental
concepts, and factual conclusions, as set forth hereafter, and recommend that
the Commission adopt as its Order Approving Stipulation and Agreement in this
Case No. EO-2005-_____ these agreements and an Experimental Regulatory Plan
("Regulatory Plan") for KCPL as set forth in detail below. For purposes of this
Agreement, all obligations and conditions agreed and assumed by KCPL shall
become, pursuant to the terms of this Agreement, obligations and conditions of
any KCPL affiliate, successor, or assignee, which shall be bound in the same
manner and to the same extent as KCPL.

          A.          Definitions

Significant change

- a change in the related facts and circumstances that would call into question
whether the current course of action is still appropriate.



Regulatory Plan

- all the terms and conditions contained in this Agreement.



Resource Plan -

the capital investments and customer programs contained in this Agreement, as
more fully described in Paragraph III.B.4 "Timely Infrastructure Investments"
and Paragraph III.B.5 "Demand, Response, Efficiency, and Affordability
Programs."



Regulatory Plan Term/Duration

- approximate five (5) year period beginning with the effective date of the
Commission Order Approving Stipulation and Agreement.



Iatan 2 -

coal fired, base load generating unit to be located at the Iatan generating
station site near Weston, Missouri



LIST OF APPENDICES

APPENDIX A - SO2 Emission Allowance Management Policy

APPENDIX B - Anticipated Five Year Budget Financing Plan Summary

APPENDIX C - Affordability, Efficiency and Demand Response Programs

APPENDIX D - Strategic Initiative Projects - Projected In-Service Dates,
Regulatory Initiatives, Capital/Amortization Projects, Asset Management Plan

APPENDIX E - Credit Ratio Ranges and Definitions

APPENDIX F - Adjustment of Amortization Amounts

APPENDIX G - Depreciation and Amortization Rates - Missouri Jurisdictional

APPENDIX H - In-Service Criteria

APPENDIX I - Missouri Class Cost of Service Study - Requirements - Rate Filing
Number 1

          B.          Stipulations and Agreements

          The Signatory Parties submit to the Commission this Agreement:

          1.          An Experimental Regulatory Plan ("Regulatory Plan")

          a.          Capital Investments and Programs

          KCPL agrees to make the capital investments and initiate the customer
programs contained in this Agreement, as more fully described in Paragraph
III.B.4 "Timely Infrastructure Investments" and Paragraph III.B.5 "Demand,
Response, Efficiency, and Affordability Programs" below (collectively the
"Resource Plan"). The Signatory Parties agree that under the unique
circumstances respecting KCPL, the capital investment package described in
Paragraph III.B.4 and the customer programs described in Paragraph III.B.5
constitute major elements of a reasonable and adequate resource plan at the time
the Signatory Parties entered into this Agreement.

          b.          Current Rate Levels

          KCPL, Staff, Public Counsel and the other Signatory Parties have
agreed that, based upon the agreements and commitments contained herein, KCPL's
current rates should be maintained at current levels through December 31, 2006,
as specified in Paragraph III.B.2 "Rate Moratorium" below.

          c.          Single-Issue Rate Mechanisms

          KCPL agrees that, prior to June 1, 2015, it will not seek to utilize
any mechanism authorized in current legislation known as "SB 179" or other
change in state law that would allow riders or surcharges or changes in rates
outside of a general rate case based upon a consideration of less than all
relevant factors. In exchange for this commitment, the Signatory Parties agree
that if KCPL proposes an Interim Energy Charge ("IEC") in a general rate case
filed before June 1, 2015 in accordance with the following parameters, they will
not assert that such proposal constitutes retroactive ratemaking or fails to
consider all relevant factors:

(i)

The rates and terms for such an IEC shall be established in a rate case along
with a determination of the amount of fuel and purchased power costs to be
included in the calculation of base rates.

(ii)

The rate or terms for such an IEC shall not be subject to change outside of a
general rate case where all relevant factors are considered.

(iii)

The IEC rate "ceiling" may be based on both historical data and forecast data
for fuel and purchased power costs, forecasted retail sales, mix of generating
units, purchased power, and other factors including plant availability,
anticipated outages, both planned and unplanned, and other factors affecting the
costs of providing energy to retail customers.

(iv)

The duration of any such IEC shall be established for a specified period of
time, not to exceed two years.

(v)

A refund mechanism shall be established which will allow any over-collections of
fuel and purchased power amounts to be returned to ratepayers with interest
following a review and true-up of variable fuel and purchased power costs at the
conclusion of each IEC. Any uncontested amount of over-collection shall be
refunded to ratepayers no later than 60 days following the filing of the IEC
true-up recommendation of the Staff.

(vi)

During any IEC period, KCPL shall provide to the Staff, Public Counsel and other
interested Signatory Parties monthly reports that include any requested energy
and fuel and purchase power cost data.

d.          SO2 Emission Allowances

          KCPL is authorized to manage its SO2 emission allowance inventory,
including the sales of such allowances, under the Stipulation and Agreement in
Case No. EO-2000-357. Under such Stipulation and Agreement, KCPL must record all
SO2 emission allowance sales proceeds as a regulatory liability in Account 254,
Other Regulatory Liabilities, for ratemaking purposes. The following, including
the attached SO2 Emission Allowance Management Policy ("SEAMP") contained in
Appendix A, supersedes the plan approved in the Stipulation and Agreement in
Case No. EO-2000-357. The Signatory Parties agree upon the SEAMP contained in
Appendix A. The proceeds and costs of all transactions identified in the SEAMP
will be recorded in Account 254 for ratemaking purposes.

          The regulatory liability will be amortized over the same time period
used to depreciate environmental assets (emission control equipment and other
emission control investments). This provision recognizes that the sales of SO2
emission allowances to fund investments in new environmental control equipment,
in order to meet emissions standards required now or in the future by
legislation, MDNR or the United States Environmental Protection Agency ("EPA")
regulations, are like-kind exchanges of assets. KCPL agrees to provide all
correspondence between KCPL and the United States Internal Revenue Service
("IRS") with respect to SO2 emission allowances to the Signatory Parties, within
fourteen (14) days of such correspondence. KCPL shall be obligated to define the
correspondence as "Proprietary" or "Highly Confidential" if it so deems the
material.

          In the event the IRS fails to certify SO2 emission allowance sales as
like-kind exchanges, the Signatory Parties agree that the above agreement on the
amortization period for the regulatory liability is no longer binding on, or
prejudicial to, KCPL or the other Signatory Parties, and that KCPL and the
Signatory Parties are free to, and may, recommend the appropriate amortization
period for such regulatory liability to be included in Rate Filing #4 (Iatan 2
case) revenue requirement required herein and to commence on the effective date
of tariffs from Rate Filing #4.

          KCPL currently purchases coal from vendors under contracts that
indicate nominal sulfur content. To the extent that coal supplied has a lower
sulfur content than specified in the contract, KCPL may pay a premium over the
contract price. The opportunity to burn coal with lower sulfur content is both
advantageous to the environment and reduces the number of SO2 emission
allowances that must be used. To the extent that KCPL pays premiums for lower
sulfur coal up until January 1, 2007, it will determine the portion of such
premiums that apply to retail sales and will record the proportionate cost of
such premiums in Account 254. But in no event will the charges to the Missouri
jurisdictional portion of Account 254 for these premiums exceed $400,000
annually. The portion of premiums applicable to retail will be determined
monthly based on the system-wide percentage of MWh's from coal generation used
for retail sales versus wholesale sales as computed by the hourly energy costing
model. This system-wide percentage will be applied to premiums invoiced during
the same period.

          e.          Pension Expense



          The intent of this pension expense agreement is to:

A.

Ensure that KCPL recovers the amount of the net prepaid pension asset
representing the recognition of a negative Statement of Financial Accounting
Standards No. 87 (FAS 87) result used in setting rates in prior years;

B.

Ensure that the amount collected in rates is based on the FAS 87 cost using the
methodology described below in item 2;

C.

Ensure that once the amount in item A above has been collected in rates by KCPL,
all pension cost collected in rates is contributed to the pension trust;

D.

Ensure that all amounts contributed by KCPL to the pension trust per items 3
and 5 below are recoverable in rates; and

E.

Ensure that KCPL will receive no more or less than the amount in item 3 below
before KCPL is required to fund the plan.

          With the exception of item 1 below, this Agreement is consistent with
the recent settlement agreement on pension expense in The Empire District
Electric Company rate case, Case No. ER- 2004-0570.

          To accomplish these goals in items A through E above, the following
matters are agreed upon as part of this Agreement, to be applied as of the first
day of the calendar year in which the settlement is approved:

          

1.          KCPL's FAS 87 cost, for financial reporting purposes, will differ
from the method used for ratemaking purposes described in item 2 below. KCPL
made a voluntary decision (not required for compliance with a Commission order)
in January 2000, to amortize gains and losses under FAS 87 over a five (5) year
period. A five (5) year average of the unrecognized gain/loss balance has been
amortized over five (5) years since January 2000. It is KCPL's belief that any
method, which recognizes gains and losses over a shorter time frame, is
considered a "more preferable" method under Generally Accepted Accounting
Principles ("GAAP"). Therefore, KCPL believes that, pursuant to GAAP, it is
precluded from changing the method of pension accounting to another method
unless the change is to a more preferable method. It is KCPL's contention that,
in the case of FAS 87, a more preferable method is a method that amortizes gains
and losses more rapidly. The method described in item 2 below does not amortize
gains and losses more rapidly and is not considered a more preferable method
under KCPL's belief. Therefore, under KCPL's understanding of this matter, it
cannot switch to that method for financial reporting.



          Public Counsel and the Staff do not concur in KCPL's belief. Thus,
KCPL will establish a regulatory asset or liability for the annual difference in
the FAS 87 result from the two different methods. KCPL's outside actuary will
maintain actuarial reports under each method on an annual basis. Any difference
between the two methods is merely a timing difference which will eventually be
recovered, or refunded, through rates under the method used in setting rates
over the life of the pension plan. No rate base recognition will be required for
any regulatory asset or liability calculated in accordance with this Paragraph.

          2.          FAS 87 cost, used for ratemaking purposes, will be
calculated based on the following methodology:



a.

Market Related Value ("MRV") for asset determination, smoothing all asset gains
and losses that occur on and after January 1, 2005 over five (5) years;

b.

No 10% Corridor; and

c.

Amortization period of ten (10) years for unrecognized gains and losses. (With a
five (5) year MRV amortization - all gains/losses are reflected in fifteen (15)
years.)



          3.          Any FAS 87 amount (as calculated in item 2 above), which
exceeds the minimum Employee Retirement Income Security Act of 1974 ("ERISA")
contribution, will reduce the prior net prepaid asset currently recognized in
rate base of $63,658,444 ($34,694,918 Missouri jurisdictional). When the prior
net prepaid pension asset currently recognized in rate base is reduced to zero
(0), any amount of FAS 87 (as calculated in item 2 above), which exceeds the
minimum ERISA funding level, must be funded. The Missouri jurisdictional net
prepaid pension amount to be included in rate base may be increased as provided
in item 5 below. Furthermore, any FAS 87 amount that exceeds the minimum ERSIA
funding level that is not funded because it exceeds the amount of funding that
is tax deductible will be tracked, as a regulatory liability, to ensure it is
funded in the future when it becomes tax deductible. The non-funded amount
(regulatory liability) will be allowed, as a rate base offset, for the excess
collected in rates but not contributed to the trust fund, until such time as the
contribution occurs.

          

4.          In the case that FAS 87 expense becomes negative, the Signatory
Parties agree that KCPL shall set up a regulatory liability to offset the
negative expense. In future years, when FAS 87 expense becomes positive again,
rates will remain zero (0) until the prepaid pension asset that was created by
negative expense is reduced to zero (0). The regulatory liability will be
reduced at the same rate as the prepaid pension asset is reduced until the
regulatory liability becomes zero (0). This regulatory liability is a non-cash
item and should be excluded from rate base in future years.



          

5.          The Signatory Parties agree to allow KCPL rate recovery for
contributions made to the pension trust in excess of the FAS 87 expense,
calculated pursuant to item 2 above for the following reasons: the minimum
required contribution is greater than the FAS 87 expense level, avoidance of
Pension Benefit Guarantee Corporation ("PBGC") variable premiums, and avoidance
of the recognition of a minimum pension liability (i.e., with associated charge
to Other Comprehensive Income ("OCI")). A regulatory asset will be established
and will be allowed rate base treatment for the excess of any contribution (as
defined above) over the annual FAS 87 amount calculated in accordance with item
2 above.



          

6.          The Signatory Parties agree that a regulatory asset or liability
will be established on KCPL's books to track the difference between the level of
FAS 87 expense calculated, pursuant to item 2 above, during the rate period, and
the level of pension expense built into rates for that period, after
consideration for pension costs capitalized. The level of FAS 87 current period
costs, before capitalization, built into rates for the initial period, is
established as $22,000,000. If the FAS 87 expense during the period is more than
the expense built into rates for the period, KCPL will establish a regulatory
asset. If the FAS 87 expense during the period is less than the expense built
into rates for the period, KCPL will establish a regulatory liability. If the
FAS 87 expense becomes negative, a regulatory liability equal to the difference
between the level of pension expense built into rates for that period and $0
will be established. Since this is a cash item, the regulatory asset or
liability will be included in rate base and amortized over five (5) years at the
next rate case.



          

7.          Any FAS 87 net prepaid pension asset, other than the amount
identified in item 3 above, will not earn a return in future regulatory
proceedings. The regulatory assets/liabilities identified in items 5 and 6 above
address the inclusion of any additional rate base amounts.



          The Signatory Parties agree that KCPL should follow the accounting
treatment prescribed by the Federal Energy Regulatory Commission ("FERC") in
General Instruction No. 23 regarding pension-related OCI and transfer existing
and future pension OCI amounts to a regulatory asset. This regulatory asset will
not be included in Rate Base.

          f.          Financing Plan To be Subsequently Filed By KCPL For
Commission Authorization

          The Signatory Parties understand that making the capital investments
and initiating the customer programs described in Paragraph III.B.4 and
Paragraph III.B.5 of this Agreement will require KCPL to issue debt securities.
The Signatory Parties also understand that KCPL will be required to refinance
all or a portion of debt securities currently scheduled to mature during the
Regulatory Plan. Further, KCPL has advised the Signatory Parties that the time
that would be required for it to prefile with the Commission for approval of
each offering of debt securities during the term of the Regulatory Plan could
unduly restrict its ability to access the capital markets under the most
advantageous terms and conditions.

          In the course of the workshop and subsequent discussions, KCPL has
provided the Signatory Parties with a long-term financing plan outlining the
anticipated issuance of new debt securities and refinancing of existing debt
securities. Thus, related to KCPL's Regulatory Plan, is KCPL's issuance of debt
securities at future dates for both new expenditures and refinancing purposes.
KCPL will soon make a filing with the Commission seeking Commission
authorization to engage in these issuances of new debt securities and
refinancing of existing debt securities. This future filing of KCPL will apply
to debt securities to be issued in the aggregate by KCPL during the Regulatory
Plan.

          The debt securities that subsequently would be issued under the
Commission authorization that will be sought in the near term by KCPL will have
maturities of from one (1) year to 40 years and will be issued by KCPL or
through agents or underwriters for KCPL in multiple offerings of differing
amounts at different times with different interest rates (including variable
interest rates) and other negotiated terms and conditions. Interest rates on the
debt securities will not exceed ten percent (10%) on (i) fixed rate debt
securities or (ii) the initial rate on any variable or remarketed debt
securities. The net proceeds from the issuance of these securities will be used
for general corporate purposes, including the repayment of short-term debt.

          The debt securities may be senior or subordinated and may be issued as
unsecured or secured under KCPL's existing general mortgage debt indentures,
depending on cost differentials and market conditions at the time of issuance.
The debt securities may take the form of "fall-away" mortgage debt in which it
is initially secured debt but converts to unsecured debt based on certain
conditions. Finally, the debt securities may include subordinated debt
securities to be sold to one or more special purpose financing entities, such as
trusts, established by KCPL that, in turn, would issue preferred securities.
KCPL will seek Commission authorization to guarantee the distributions,
redemption price and liquidation payments respecting such preferred securities.

          KCPL will also request Commission authorization to enter into interest
rate hedging instruments in conjunction with the debt securities to be issued as
a result of the Regulatory Plan. KCPL will continue to maintain separate
Commission-granted authority to enter into interest rate hedging instruments to
manage the portfolio of variable rate debt, particularly pollution control
bonds, that KCPL currently has outstanding separate from the Regulatory Plan.

          Attached to this Agreement, as Appendix B, is the long-term "Financial
Plan" that has been provided by KCPL to the Signatory Parties. Also attached to
this Agreement, as Appendix D, is the KCPL "Strategic Initiative Projects
Projected In-Service Dates" listing the specific generation, environmental and
distribution projects included in KCPL's Regulatory Plan and their projected
in-service dates as provided by KCPL's response to Staff Data Request No. 3025.

          g.          Allowance For Funds Used During Construction ("AFUDC")

          KCPL agrees to a 1.25% or 125 basis point reduction in the equity
portion of the AFUDC rate applicable to Iatan 2. KCPL shall use this 125 basis
point reduction in the AFUDC rate from the effective date of the Order Approving
Stipulation and Agreement in this proceeding, and in all subsequent calculations
of AFUDC on Iatan 2 until the in-service date of Iatan 2.

          h.          Current Amortizations

          KCPL will continue to include as a component of cost of service $3.5
million in Missouri jurisdictional amortization expense, from the effective date
of this Agreement until the effective date of the tariffs resulting from Rate
Filing #1, per Paragraph III.B.3.a of this Agreement, to be filed in 2006, for
rates effective in 2007. KCPL shall maintain adequate records that identify the
$3.5 million of annual amortization expense originally authorized in Re Customer
Class Cost of Service and Comprehensive Rate Design Investigation of Kansas City
Power & Light Company, Order Approving Stipulation and Agreement, Case No.
EO-94-199, 5 Mo.P.S.C.3d 76 (1996) on a state specific basis, by vintage year so
that Missouri customers will receive recognition, of the amortization funds they
have provided, in the determination of rate base for the Missouri jurisdiction,
in future rate proceedings.

          KCPL shall record additional amortization expense in the amount of
$10.3 million on an annual Missouri jurisdictional basis beginning with the
effective date of this Agreement until the effective date of the tariffs
resulting from Rate Filing #1, per Paragraph III.B.3.a of this Agreement. This
amount is equal to the change in depreciation expense reflecting a change in
service life span of the Wolf Creek Nuclear Generating Station from 40 to 60
years provided for in Paragraph III.A.3.n of this Agreement.

          KCPL, Staff, Public Counsel and other Signatory Parties may propose
that these amortizations be directed toward specific plant accounts: Provided,
however, that the Wolf Creek amortizations will be assigned only to the nuclear
generation plant accounts. Any such accumulated amortizations will be used as an
offset to rate base, in future rate proceedings of KCPL or its successors.

          i.          Additional Amortizations to Maintain Financial Ratios

          In Re Application of Kansas City Power & Light Company For An Order
Authorizing Its Plan to Reorganize Itself Into a Holding Company Structure, Case
No. EM-2001-0464, 10 Mo.P.S.C.3d 394 (2001), KCPL agreed to maintain its debt at
investment grade. The Signatory Parties agree that it is desirable to maintain
KCPL's debt at investment grade rating during the period of the construction
expenditures contained in this Agreement. KCPL understands it has the
responsibility to take prudent and reasonable actions in an effort to achieve
the goal of maintaining its debt at investment grade levels. KCPL understands
that it is incumbent upon it to take prudent and reasonable actions that do not
place its investment grade debt rating at risk. KCPL further agrees that any
negative impact from its failure to be adequately insulated from the Great
Plains Energy, Inc. ("GPE") business risks as perceived by the debt rating
agencies will not be supported by its Missouri jurisdictional customers. KCPL
recognizes its obligation to continue to prudently manage costs, continuously
improve productivity, and maintain service quality during the Regulatory Plan.
KCPL further recognizes that any finding by the Commission that KCPL has failed
to prudently manage its costs, continuously improve productivity, and maintain
service quality during the Regulatory Plan will negate the obligation of the
Signatory Parties contained in this section.

          The non-KCPL Signatory Parties commit to work with KCPL to ensure that
based on prudent and reasonable actions, KCPL has a reasonable opportunity to
maintain its bonds at an investment grade rating during the construction period
ending June 1, 2010. As part of this commitment, the non-KCPL Signatory Parties
agree to support the "Additional Amortizations to Maintain Financial Ratios", as
defined in this section and related appendices, in KCPL general rate cases filed
prior to June 1, 2010. The "Additional Amortization to Maintain Financial
Ratios" will only be an element in any KCPL rate case when the Missouri
jurisdictional revenue requirement in that case fails to satisfy the financial
ratios shown in Appendix E through the application of the process illustrated in
Appendix F.

          The "Additional Amortizations to Maintain Financial Ratios", is
designed to satisfy two of three financial ratios shown in Appendix E "Credit
Ratio Ranges & Definitions." The three selected financial ratios are: Total Debt
to Total Capitalization, Funds from Operations Interest Coverage and Funds from
Operations as a Percentage of Average Total Debt. The Total Debt to Total
Capitalization ratio will be addressed in the KCPL financing application that
will be filed in the near future. The values for these ratios were selected to
meet the lower end of the top third of the three financial ratios under the BBB
columns as shown in Appendix E "Credit Ratio Ranges & Definitions." If these
ratio guidelines or ranges are changed or modified before June 1, 2010, the
Signatory Parties will work together to determine the appropriate values for
these ratios, including consideration of the use of the last published ranges
for these ratios.

          The Signatory Parties agree to support an additional amortization
amount added to KCPL's cost of service in a rate case when the projected cash
flows resulting from KCPL's Missouri jurisdictional operations, as determined by
the Commission, fail to meet or exceed the Missouri jurisdictional portion of
the lower end of the top third of the BBB range shown in Appendix E, for the
Funds from Operations Interest Coverage ratio and the Funds from Operations as a
Percentage of Average Total Debt ratio. The Signatory Parties agree to adopt an
amortization level necessary to meet the Missouri jurisdictional portion of
these financial ratios.

          Appendix F "Illustration: Adjustment of Amortization Amounts"
illustrates the adjustment process that the Signatory Parties agree to use to
determine the Missouri jurisdictional amortization levels discussed herein. The
additional amortization shown in Appendix F will exclude any consideration of
amounts related to imprudent actions as determined by the Commission. The
Missouri jurisdictional portion and amounts of the additional amortization will
be determined by the Commission in each relevant rate case. The prudence of the
"Capitalized Lease Obligations" and "Off-Balance Sheet Obligations" will be
determined in the first general rate case that affords the Commission the
opportunity to review the matter, if the matter has not been approved by the
Commission in a prior proceeding. Additional taxes will be added to the
amortization to the extent that the Commission finds such taxes to be
appropriate. The additional amortization will not reflect any negative cash flow
impacts related to special contracts. For purposes of calculating additional
amortization pursuant to this section, these special contract customers will be
treated as if they were paying the full generally applicable tariff rate. In
addition, any other provisions and special contracts will not affect rate base
for regulatory purposes.

          The Signatory Parties recognize that credit rating agencies review
other financial indicators and that these three ratios are not definitive in and
of themselves. Credit rating agencies acknowledge that other factors, some
subjective, do impact their financial ratings. The Signatory Parties recognize
the fact that KCPL may not earn an investment grade rating even if it meets the
BBB+ ratio guidelines. Conversely, the Signatory Parties recognize the fact that
KCPL may earn a BBB+ credit rating without meeting the values set out for a BBB+
credit rating. If KCPL meets the BBB+ credit rating values but does not receive
an investment grade credit rating, KCPL agrees that the Signatory Parties are
under no obligation to recommend any further cash flow or rate relief to satisfy
the obligations under this section. KCPL also recognizes and agrees that its
Missouri operations are only responsible for and will only provide cash flow for
its Missouri operating share of the necessary cash flows as set out in this
Paragraph III.B.1.i. Therefore, if KCPL is unable to meet the BBB+ credit ratio
values in Appendix E because of (1) inadequate cash flows from its regulated
Kansas or other non-Missouri retail regulated operations, (2) inadequate cash
flows from any wholesale operations, (3) inadequate cash flows from the
non-regulated subsidiaries of GPE, (4) any risk associated with GPE that is
unrelated to KCPL's Missouri regulated operations, or (5) any KCPL or GPE
imprudent costs, KCPL will not argue for or receive increased cash flows from
its Missouri regulated operations in order to meet the BBB+ credit ratio values.

          The Signatory Parties will not be precluded from suggesting other
amortizations or other relief to address cash flow concerns resulting from a
significant event such as those identified in Paragraphs III.B.2.b.i-iv. No
Signatory Party is precluded from supporting an amortization amount that exceeds
the requirements of this Paragraph III.B.1.i.

          j.          Off-System Sales

          KCPL agrees that off-system energy and capacity sales revenues and
related costs will continue to be treated above the line for ratemaking
purposes. KCPL specifically agrees not to propose any adjustment that would
remove any portion of its off-system sales from its revenue requirement
determination in any rate case, and KCPL agrees that it will not argue that
these revenues and associated expenses should be excluded from the ratemaking
process.

          k.          Transmission Related Revenues

          KCPL agrees that transmission related revenues and related costs will
continue to be treated above the line for ratemaking purposes. KCPL specifically
agrees not to propose any adjustment that would remove any portion of its
transmission related revenues from its revenue requirement determination in any
rate case, and KCPL agrees that it will not argue that these revenues and
associated expenses should be excluded from the ratemaking process.

          k.          Depreciation on Wind

          Wind assets, when included in rate base, will be depreciated over a 20
year life, as contained in Appendix G "Depreciation & Amortization Rates,
Missouri Jurisdictional."

          l.          In-Service Criteria

          KCPL, Staff and Public Counsel have agreed to the in-service criteria
in Appendix H for the below list of existing generating units, the future Iatan
2 coal unit, and the future wind units in accordance with the requirements
specified under Section 393.135 RSMo 2000. KCPL agrees that all units will meet
these in-service criteria before being included in rate base:

(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
(9)
(10)

Hawthorn Unit 6/9. Combined cycle.
Hawthorn 7. Simple cycle combustion turbine.
Hawthorn 8. Simple cycle combustion turbine.
Hawthorn Boiler Number 5. Coal fired.
Hawthorn Turbine Number 5. Steam turbine.
West Gardner Unit 1. Simple cycle combustion turbine.
West Gardner Unit 2. Simple cycle combustion turbine.
West Gardner Unit 3. Simple cycle combustion turbine.
West Gardner Unit 4. Simple cycle combustion turbine.
Osawatomie Unit 1. Simple cycle combustion turbine.

          KCPL, Staff and Public Counsel agree that in-service criteria will be
developed for the emissions equipment that is to be installed on KCPL coal fired
units prior to the equipment installation, and the equipment will meet the
criteria before the costs for the equipment will be included in rate base.

          m.          Wolf Creek Depreciation Reserve

          KCPL agrees to determine the effect on the depreciation reserve
related to the difference in depreciation rates for the Wolf Creek Nuclear
Generating Station resulting from the depreciation rates approved in Missouri
and Kansas prior to this Agreement. KCPL further agrees to include this
information in its filing related to Rate Filing #1 required in this Agreement
for review by the Signatory Parties and Commission approval. The identified
amount of depreciation reserve resulting for Missouri operations shall be
identified and be assigned specifically to Missouri jurisdictional operations in
Rate Filing #1 and all subsequent cases involving KCPL or its successors. It is
the intent of this requirement to ensure Missouri ratepayers receive credit (via
the rate base deduction afforded depreciation reserve funds) for providing
additional depreciation expense to KCPL and eliminating the possibility of these
funds being allocated in future cases to the Kansas jurisdiction or other
jurisdictions that did not provide the funds.

          n.          Wolf Creek Depreciation

          Upon the effective date of this Agreement, KCPL will begin recording
depreciation expense for the Wolf Creek Nuclear Generating Station based on a
60-year life span. The Signatory Parties agree the Commission should authorize
KCPL to use depreciation rates for the various nuclear plant accounts, as
contained in Appendix G "Depreciation & Amortization Rates, Missouri
Jurisdictional".

          o.          Resource Plan Monitoring

          KCPL agrees to actively monitor the major factors and circumstances
which influence the need for and economics of all elements of its Resource Plan
(the term "Resource Plan" is defined for purposes of this Agreement in Paragraph
III.B.1.a.) until the capital investments described in Paragraph III.B.5 below
are completed. Such factors and circumstances would include, but not be limited
to:

(i)

terrorist activity or an act of God;

(ii)

a significant change in federal or state tax laws;

(iii)

a significant change in federal utility laws or regulations or a significant
change in GAAP;

(iv)

an unexpected, extended outage or shutdown of a major generating unit(s), other
than any major generating unit(s) shut down due to an extended outage at the
time of the filing of this Agreement (these units are the major coal burning
facilities identified as Hawthorn 5, Iatan, LaCygne 1 & 2 and Montrose 1, 2 & 3,
and the nuclear unit Wolf Creek);

(v)

a significant change in the cost and/or reliability of power generation
technologies;

(vi)

a significant change in fuel prices and wholesale electric market conditions;

(vii)

a significant change in the cost and/or effectiveness of emission control
technologies;

(viii)

a significant change in the price of emission allowances;

(ix)

significant change in KCPL's load forecast;

(x)

a significant change in capital market conditions;

(xi)

a significant change in the construction costs of elements of the resource plan;

(xii)

a significant change in the scope or effective dates of environmental
regulations; or

(xiii)

a significant change in federal or state environmental laws.

          If KCPL determines that its Resource Plan should be modified because
changed factors or circumstances have impacted the reasonableness and adequacy
of the resource plan, then it shall notify all Signatory Parties in writing
within forty-five (45) days of any such determination. In its notification, KCPL
shall: (1) explain the reason(s) (e.g., changed circumstances) for the proposed
change in the Resource Plan; (2) specify the new proposed Resource Plan; (3)
provide a description of the alternatives that it evaluated and the process that
it went through in choosing the new proposed Resource Plan; and (4) provide
detailed workpapers that support the evaluation and the process whereby a new
proposed Resource Plan was chosen.

          If any Signatory Party has concerns regarding KCPL's new proposed
Resource Plan, it shall notify KCPL and all Signatory Parties in writing within
thirty (30) days of KCPL's written notification to the Signatory Parties. Upon
receipt of any such written notification from a Signatory Party, KCPL shall
promptly schedule a meeting (KCPL must provide reasonable advance notice of the
meeting to all Signatory Parties) where the participants will make good faith
efforts to reach consensus regarding how the Resource Plan should be modified in
order to create a modified plan that is reasonable and adequate in light of
changed factors or circumstances. Any disputes about the need to modify the
Resource Plan and the manner in which it should be modified will be discussed
among the interested Signatory Parties and these Signatory Parties will
cooperate to resolve the dispute in good faith. If the Signatory Parties cannot
resolve the dispute within ninety (90) days of KCPL's written notification, the
matter will be brought to the Commission for its determination.

          If any Signatory Party believes that there have been significant
changes in factors or circumstances that have not been acknowledged by KCPL, any
Signatory Party may notify KCPL and all other Signatory Parties and request a
meeting of all Signatory Parties to discuss the specific changes in factors or
circumstances that give rise to the concern of the Signatory Party giving such
notice. If the interested Signatory Parties cannot resolve the dispute within
ninety (90) days of a Signatory Party's written notification, the matter will be
brought to the Commission for its determination. The burden of proof to
demonstrate the continued reasonableness and prudence of the new resource plan
shall remain with KCPL in any dispute regarding changed factors or
circumstances.

          Signatory Parties by signing this Agreement do not waive any rights to
contest, in any proceeding, that KCPL did not properly monitor significant
factors or circumstances and as a result did not properly execute its Resource
Plan.

          Nothing in this section shall be construed to interfere with KCPL's
ability to meet its obligations to provide safe and adequate service by
obtaining the resources necessary to meet the short-term reserve margin
requirements of KCPL's regional reliability organization (KCPL's current
regional reliability organization is the Southwest Power Pool, Inc.).

          p.          Amortizations: Ten (10) Year Recognition of Future
Benefits

          In order to ensure that the benefits of offsetting the rate base
related to the amortizations contained in this Agreement accrue to KCPL's
customers in future rate proceedings, KCPL agrees that any such benefits shall
be reflected in its rates, notwithstanding any future changes in the statutory
provisions contained in Chapters 386 and 393 RSMo, for at least ten (10) years
following the effective date of the Order Approving Stipulation and Agreement in
this proceeding.

          q.          Cost Control Process for Construction Expenditures

          KCPL must develop and have a cost control system in place that
identifies and explains any cost overruns above the definitive estimate during
the construction period of the Iatan 2 project, the wind generation projects and
the environmental investments.

          2.          Rate Moratorium

a.

The Signatory Parties to this Agreement (excluding the Office of the Attorney
General) agree not to request, or encourage or assist in any request for, (i) a
general increase or decrease in KCPL's Missouri retail electric rates, or (ii)
rate credits or rate refunds respecting KCPL's Missouri retail electric rates,
that would become effective for service rendered prior to January 1, 2007.

b.

The Signatory Parties agree that KCPL's rates should remain at their current
levels through December 31, 2006, unless a significant event that has a major
impact on KCPL occurs, including, but not limited to:

 

(i)

terrorist activity or an act of God;

 

(ii)

a significant change in federal or state tax laws;

 

(iii)

a significant change in federal utility laws or regulations or a significant
change in GAAP;

 

(iv)

an unexpected, extended outage or shutdown of a major generating unit(s), other
than any major generating unit(s) shut down due to an extended outage at the
time of the filing of this Agreement (these units are the major coal burning
facilities identified as Hawthorn 5, Iatan, LaCygne 1 & 2 and Montrose 1, 2 & 3,
and the nuclear unit Wolf Creek); or

 

(v)

KCPL does not fulfill its commitments to make the investments described in the
Resource Plan, Paragraphs III.B.4 and III.B.5 in this Agreement.

          3.          Expected Rate Cases during Regulatory Plan

          During the period beginning with the effective date of the
Commission's Order Approving Stipulation and Agreement, and ending on June 1,
2010, KCPL may file rate schedules incorporating increases at the times and
under the conditions detailed below. KCPL is not required to file Rate Filing #2
and Rate Filing #3. However, KCPL agrees to file Rate Filing #1, and a rate case
to include the investments related to the completion of Iatan 2. KCPL will not
seek any additional rate increases during the Regulatory Plan, other than as
specified below as Rate Filing ##1, 2, 3, and 4 unless at least one of the
contingencies specified in Paragraph III.B.2.b applies.

          If one or more of the investments specified in Paragraphs III.B.3.b-e
is not included in a rate case filing, as specified herein, KCPL may include the
investments in a later rate case filing. In such an instance, the Signatory
Parties' commitment not to take the position that the investments should be
excluded from KCPL's rate base will extend to the filing that includes such
investments consistent with the "Infrastructure" subparagraph of each "Rate
Filing" section immediately below. KCPL further commits to work to develop
mutually agreeable procedures in these rates cases to streamline the rate case
process.

          Because of the magnitude of these investments and the length of time
in the Regulatory Plan, KCPL may need to adjust the timing of the rate filings
to reflect additional information regarding the construction and timing of
investments and other factors. KCPL and the Signatory Parties agree to work
together to adjust the rate filing schedules to reflect these needs.

          a.          Rate Filing # 1 (2006 Rate Case)

           (i)          Schedule. Rate schedules with an effective date of
January 1, 2007 will be filed with the Commission on February 1, 2006. The test
year will be based upon a historic test year ending December 31, 2005,
(initially filed with nine (9) months actual and three (3) months budget data),
with updates for known and measurable changes, as of June 30, 2006, and with a
true-up through September 30, 2006. On or about October 21, 2006, KCPL will file
in a true-up proceeding a reconciliation as of September 30, 2006. The specific
list of items to be included in the true-up proceeding shall be mutually agreed
upon between KCPL and the Signatory Parties, or ordered by the Commission during
the course of the rate case. However, the Signatory Parties anticipate that the
true-up items will include, but not necessarily be limited to, revenues
including off-system sales, fuel prices and purchased power costs, payroll and
payroll related benefits, plant-in-service, property taxes, depreciation and
other items typically included in true-up proceedings before the Commission.

           (ii)          Interventions. Each of the Signatory Parties shall be
considered as having sought intervenor status in the 2006 Rate Filing without
the necessity of filing an application to intervene and KCPL consents in advance
to such interventions. The Signatory Parties expect that the Commission's
standard procedures and rules will be applicable to this rate filing including
public notice, local public hearings and evidentiary hearings at appropriate
times and places, and an opportunity for interested parties other than the
Signatory Parties to seek to intervene.

           (iii)          Infrastructure. The 2006 Rate Case will include
prudent expenditures made related to 100 megawatts of wind generation, and the
additions to transmission and distribution infrastructure identified in Appendix
D that are in service prior to the agreed upon true-up date of the rates
approved in this case. The Signatory Parties agree that they will not take the
position that these investments should be excluded from KCPL's rate base on the
ground that the projects were not necessary or timely, or that alternative
technologies or fuels should have been used by KCPL, so long as KCPL proceeds to
implement the Resource Plan described herein (or a modified version of the
Resource Plan where the modified plan has been approved by the Commission) and
KCPL is in compliance with Paragraph III.B.1(o) "Resource Plan Monitoring."
Nothing in this Agreement shall be construed to limit any of the Signatory
Parties' ability to inquire regarding the prudence of KCPL's expenditures, or to
assert that the appropriate amount to include in KCPL's rate base or its cost of
service for these investments is a different amount (e.g., due to imprudent
project management) than that proposed by KCPL.

           (iv)          Amortization Expense. The 2006 Rate Case will include
an amortization expense anticipated to be $17 million on a Missouri
jurisdictional basis and as this amount may be adjusted to address the
requirements as set out in Paragraph III.B.1.i. Conditioned upon KCPL's
continued performance pursuant to the Regulatory Plan, the Signatory Parties
agree that they will not contest this amortization in the 2006 Rate Case. After
the 2006 Rate Case, KCPL will continue to book this amortization annually, which
shall continue until the Commission approves a change either upon agreement of
the Signatory Parties made with due regard to KCPL's then existing situation, or
in the course of a general rate proceeding as further set out in Paragraph
III.B.1.i.

          Paragraph III.B.1.i does not preclude KCPL, or any other party from
requesting that this amortization be directed toward specific plant accounts or
from requesting additional changes in depreciation rates that may result from
depreciation studies. Any such accumulated amortization balance booked pursuant
to this Agreement will be used as an offset to rate base in future rate
proceedings of KCPL. KCPL shall maintain adequate records that identify the
amortizations on a state specific basis by vintage year so that Missouri
customers will receive recognition of the amortization funds they have provided,
in the determination of rate base in future rate proceedings.

          The Signatory Parties agree that the portion of the amortization
expense as provided for in Paragraph III.B.1.i. allocated to Missouri shall
reflect the cash flow effect of any difference in depreciation expense due to
different service lives (currently 40 years for Missouri and 60 years for
Kansas) between Missouri and Kansas with respect to the Wolf Creek Nuclear
Generating Station. The Signatory Parties recognize that the failure to
recognize this difference will result in Missouri retail customers providing
cash flows in excess of the equitable level provided via the special
amortization and depreciation expense for Wolf Creek.

           (v)          Demand Response, Efficiency and Affordability Programs.
The 2006 Rate Case will also include an amortization related to the Demand
Response, Efficiency and Affordability Programs, as more fully described in
Paragraph III.B.5 below. The Signatory Parties agree not to contest this
amortization on any basis other than KCPL's failure to prudently implement the
Demand Response, Efficiency and Affordability Programs described in Paragraph
III.B.5 below.

           (vi)          Revenue Computation Inputs. KCPL will provide to Staff
monthly billed kWh sales, revenues, customer and billing units aggregated by
jurisdiction, by rate class (Small General Service, Medium General Service,
Large General Service, Large Power Service, etc.), and by voltage level
(primary, secondary, sub-transmission, etc.) for all rate classes. In addition,
this data would be provided by usage period (read cycle) for the
weather-sensitive groupings. This data would be provided for the nine (9) months
of test year actual data that is available when KCPL files the case and for the
other three (3) months of the test year as soon as the data is available.

           (vii)          Class Cost of Service Study. KCPL agrees that the 2006
Rate Case will also include the filing of a Class Cost of Service Study by KCPL.
No later than February 1, 2006, KCPL will submit to the Signatory Parties a
Missouri jurisdictional revenue requirement cost of service study and a Missouri
jurisdictional customer class cost of service study covering the twelve months
ending December 31, 2005. KCPL agrees that the Missouri customer class cost of
service study will include the requirements shown in Appendix I, and all
underlying workpapers associated with these studies, including but not limited
to what is shown in Appendix I, will be provided to all Signatory Parties and
any additional intervenors in the 2006 Rate Filing at that time.

           (viii)          Special Contracts. KCPL agrees that for ratemaking
determinations, Praxair, Ford and other special contracts will be treated as if
they were paying the full generally applicable tariff rate for service from KCPL
and other provisions in special contracts will not affect rate base for
regulatory purposes.

          b.          Rate Filing # 2 (2007 Rate Case)

           (i)          Schedule.          Rate schedules with an effective date
of January 1, 2008 may be filed with the Commission on February 1, 2007. The
test year will be based upon a historic test year ending December 31, 2006,
(initially filed with nine (9) months actual and three (3) months budget data),
with updates for known and measurable changes, as of June 30, 2007, and with a
true-up through September 30, 2007. On or about October 21, 2007, KCPL will file
in a true-up proceeding a reconciliation as of September 30, 2007. The specific
list of items to be included in the true-up proceeding shall be mutually agreed
upon between KCPL and the Signatory Parties, or ordered by the Commission during
the course of the rate case. However, the Signatory Parties anticipate that the
true-up items will include, but not necessarily be limited to, revenues
including off-system sales, fuel prices and purchased power costs, payroll and
payroll benefits, plant-in-service, depreciation and other items typically
included in true-up proceedings before the Commission.

           (ii)          Interventions. Each of the Signatory Parties shall be
considered as having sought intervenor status in the 2007 Rate Filing without
the necessity of filing an application to intervene and KCPL consents in advance
to such interventions. The Signatory Parties expect that the Commission's
standard procedures and rules will be applicable to this rate filing including
public notice, local public hearings and evidentiary hearings at appropriate
times and places, and an opportunity for interested parties other than the
Signatory Parties to seek to intervene.

           (iii)          Revenue Computation Inputs. KCPL will provide to Staff
monthly billed kWh sales, revenues, customer and billing units aggregated by
jurisdiction, by rate class (Small General Service, Medium General Service,
Large General Service, Large Power Service, etc.), and by voltage level
(primary, secondary, sub-transmission, etc.) for all rate classes. In addition,
this data would be provided by usage period (read cycle) for the
weather-sensitive groupings. This data would be provided for the nine (9) months
of test year actual data that is available when KCPL files the case and for the
other three (3) months of the test year as soon as the data is available.

           (iv)          Rate Design.          The Signatory Parties agree not
to file new or updated class cost of service studies or to propose changes to
rate structures in Rate Filing #2.

           (v)          Infrastructure.          The 2007 Rate Case will include
prudent expenditures for the installation of a Selective Catalytic Reduction
(SCR) facility at La Cygne 1, and the additions to transmission and distribution
infrastructure identified in Appendix D that are in service prior to the agreed
upon true-up date. The Signatory Parties agree that they will not take the
position that these investments should be excluded from KCPL's rate base on the
ground that the projects were not necessary or timely, or that alternative
technologies or fuels should have been used by KCPL, so long as KCPL proceeds to
implement the Resource Plan described herein (or a modified version of the
Resource Plan where the modified plan has been approved by the Commission) and
KCPL is in compliance with Paragraph III.B.1(o) "Resource Plan Monitoring."
Nothing in this Agreement shall be construed to limit any of the Signatory
Parties' ability to inquire regarding the prudence of KCPL's expenditures, or to
assert that the appropriate amount to include in KCPL's rate base or its cost of
service for these investments is a different amount (e.g., due to imprudent
project management) than that proposed by KCPL.

           (vi)          Amortization Expense.          The 2007 Rate Case will
include an amortization expense of $17 million on a Missouri jurisdictional
basis, as may be adjusted upward or downward as set out in Paragraph III.B.1.i.
Conditioned upon KCPL's continued performance pursuant to the Regulatory Plan,
the Signatory Parties agree that they will not contest this amortization in the
2007 Rate Case. After the 2007 Rate Case, KCPL will continue to book this
amortization annually, which shall continue until the Commission approves a
change either upon agreement of the Signatory Parties made with due regard to
KCPL's then existing situation, or in the course of a general rate proceeding as
further set out in Paragraph III.B.1.i. Paragraph III.B.1.i does not preclude
KCPL, or any other party from requesting that this amortization be directed
toward specific plant accounts or from requesting additional changes in
depreciation rates that may result from depreciation studies. Any such
accumulated amortization balance booked pursuant to this Agreement will be used
as an offset to rate base in future rate proceedings of KCPL.

           (vii)          Demand Response, Efficiency And Affordability
Programs. The 2007 Rate Case will also include the amortization related to the
Demand Response, Efficiency and Affordability Programs, as more fully described
in Paragraph III.B.5 below. The Signatory Parties agree not to contest the
continuation of this amortization in the 2007 Rate Case on any basis other than
KCPL's failure to prudently implement the Demand Response, Efficiency and
Affordability Programs described in Paragraph III.B.5 below.          

           (viii)          Special Contracts. KCPL agrees that for ratemaking
determinations, Praxair, Ford and other special contracts will be treated as if
they were paying the full generally applicable tariff rate for service from KCPL
and other provisions in special contracts will not affect rate base for
regulatory purposes.

          c.          Rate Filing #3 (2008 Rate Case)

           (i)          Schedule.          Rate schedules with an effective date
of January 1, 2009 may be filed with the Commission on February 1, 2008. The
test year will be based upon a historic test year ending December 31, 2007,
(initially filed with nine (9) months actual and three (3) months budget data),
with updates for known and measurable changes, as of June 30, 2008, and with a
true-up through September 30, 2008. On or about October 21, 2008, KCPL will file
in a true-up proceeding a reconciliation as of September 30, 2008. The specific
list of items to be included in the true-up proceeding shall be mutually agreed
upon between KCPL and the Signatory Parties, or ordered by the Commission during
the course of the rate case. However, the Signatory Parties anticipate that the
true-up items will include, but not necessarily be limited to, revenues
including off-system sales, fuel prices and purchased power costs, payroll and
payroll related expenses, plant-in-service, depreciation and other items
typically included in true-up proceedings before the Commission.

           (ii)          Interventions. Each of the Signatory Parties shall be
considered as having sought intervenor status in the 2008 Rate Filing without
the necessity of filing an application to intervene and KCPL consents in advance
to such interventions. The Signatory Parties expect that the Commission's
standard procedures and rules will be applicable to this rate filing including
public notice, local public hearings and evidentiary hearings at appropriate
times and places, and an opportunity for interested parties other than the
Signatory Parties to seek to intervene.

           (iii)          Revenue Computation Inputs. KCPL will provide to Staff
monthly billed kWh sales, revenues, customer and billing units aggregated by
jurisdiction, by rate class (Small General Service, Medium General Service,
Large General Service, Large Power Service, etc.), and by voltage level
(primary, secondary, sub-transmission, etc.) for all rate classes. In addition,
this data would be provided by usage period (read cycle) for the
weather-sensitive groupings. This data would be provided for the nine (9) months
of test year actual data that is available when KCPL files the case and for the
other three (3) months of the test year as soon as the data is available.

           (iv)          The Signatory Parties agree not to file new or updated
class cost of service studies or to propose changes to rate structures in Rate
Filing #3.

           (v)          Infrastructure. The 2008 Rate Case will include prudent
expenditures for the installation of an SCR facility, a Flue Gas
Desulphurization ("FGD") unit and a Baghouse at Iatan 1; 100 MWs of wind
generation; and the additions to transmission and distribution infrastructure
identified in Appendix D that are in service prior to the agreed upon true-up
date. The Signatory Parties agree that they will not take the position that
these investments should be excluded from KCPL's rate base on the ground that
the projects were not necessary or timely, or that alternative technologies
should have been used by KCPL, so long as KCPL proceeds to implement the
Resource Plan described herein (or a modified version of the Resource Plan where
the modified plan has been approved by the Commission) and KCPL is in compliance
with Paragraph III.B.1(o) "Resource Plan Monitoring." Nothing in this Agreement
shall be construed to limit any of the Signatory Parties' ability to inquire
regarding the prudence of KCPL's expenditures, or to assert that the appropriate
amount to include in KCPL's rate base or its cost of service for these
investments is a different amount (e.g., due to imprudent project management)
than that proposed by KCPL.

           (vi)          Amortization Expense.          The 2008 Rate Case will
include an amortization expense of $17 million on a Missouri jurisdiction basis,
as may be adjusted upward or downward as set out in Paragraph III.B.1.i.
Conditioned upon KCPL's continued performance pursuant to the Regulatory Plan,
the Signatory Parties agree that they will not contest this amortization in the
2008 Rate Case. After the 2008 Rate Case, KCPL will continue to book this
amortization annually, which shall continue until the Commission approves a
change either upon agreement of the Signatory Parties made with due regard to
KCPL's then existing situation, or in the course of a general rate proceeding as
further set out in Paragraph III.B.1.i. Paragraph III.B.1.i does not preclude
KCPL, the Staff, Public Counsel, or any other party from requesting that this
amortization be directed toward specific plant accounts or from requesting
additional changes in depreciation rates that may result from depreciation
studies. Any such accumulated amortization balance booked pursuant to this
Agreement will be used as an offset to rate base in future rate proceedings of
KCPL.

           (vii)          Demand Response, Efficiency and Affordability
Programs. The 2008 Rate Case will also include the amortization related to the
Demand Response, Efficiency and Affordability Programs, as more fully described
in Paragraph III.B.5 below. The Signatory Parties agree not to contest the
continuation of this amortization in the 2008 Rate Case on any basis other than
KCPL's failure to prudently implement the Demand Response, Efficiency and
Affordability Programs described in Paragraph III.B.5 below.

           (viii)          Special Contracts. KCPL agrees that for ratemaking
determinations, Praxair, Ford and other special contracts will be treated as if
they were paying the full generally applicable tariff rate for service from KCPL
and other provisions in special contracts will not affect rate base for
regulatory purposes.

          d.          Rate Filing # 4 (2009 Rate Case)

           (i)           Schedule. Rate schedules with an effective date of
September 1, 2010, will be filed with the Commission on October 1, 2009, or
eight (8) months prior to the commercial in service operation date of Iatan 2.
The test year will be based upon a historic test year ending December 31, 2009,
(initially filed with nine (9) months actual and three (3) months budget data),
with updates for known and measurable changes, as of March 31, 2010, and with a
true-up through May 31, 2010. On or about July 1, 2010, KCPL will file in a
true-up proceeding a reconciliation as of May 31, 2010. The specific list of
items to be included in the true-up proceeding shall be mutually agreed upon
between KCPL and the Signatory Parties, or ordered by the Commission during the
course of the rate case. However, the Signatory Parties anticipate that the
true-up items will include, but not necessarily be limited to, revenues
including off-system sales, fuel prices and purchased power costs, payroll and
payroll related benefits, plant-in-service, depreciation and other items
typically included in true-up proceedings before the Commission.

           (ii)          Interventions. Each of the Signatory Parties shall be
considered as having sought intervenor status in the 2009 Rate Filing without
the necessity of filing an application to intervene and KCPL consents in advance
to such interventions. The Signatory Parties expect that the Commission's
standard procedures and rules will be applicable to this rate filing including
public notice, local public hearings and evidentiary hearings at appropriate
times and places, and an opportunity for interested parties other than the
Signatory Parties to seek to intervene.

           (iii)          Revenue Computation Inputs. KCPL will provide to Staff
monthly billed kWh sales, revenues, customer and billing units aggregated by
jurisdiction, by rate class (Small General Service, Medium General Service,
Large General Service, Large Power Service, etc.), and by voltage level
(primary, secondary, sub-transmission, etc.) for all rate classes. In addition,
this data would be provided by usage period (read cycle) for the
weather-sensitive groupings. This data would be provided for the nine (9) months
of test year actual data that is available when KCPL files the case and for the
other three (3) months of the test year as soon as the data is available.

           (iv)           Infrastructure. The 2009 Rate Case will include
prudent expenditures for Iatan 2; the FGD unit and the Baghouse at La Cygne 1;
and the additions to transmission and distribution infrastructure identified in
Appendix D that are in service prior to the agreed upon true-up date. The
Signatory Parties agree that they will not take the position that these
investments should be excluded from KCPL's rate base on the ground that the
projects were not necessary or timely, or that alternative technologies should
have been used by KCPL, so long as KCPL proceeds to implement the Resource Plan
described herein (or a modified version of the Resource Plan where the modified
plan has been approved by the Commission) and KCPL is in compliance with
Paragraph III.B.1(o) "Resource Plan Monitoring." Nothing in this Agreement shall
be construed to limit any of the Signatory Parties' ability to inquire regarding
the prudence of KCPL's expenditures, or to assert that the appropriate amount to
include in KCPL's rate base or its cost of service for these investments is a
different amount (e.g., due to imprudent project management) than that proposed
by KCPL.

           (v)          Demand Response, Efficiency and Affordability Programs.
The 2009 Rate Case will also include the amortization related to the Demand
Response, Efficiency and Affordability Programs, as more fully described in
Paragraph III.B.5 below. The Signatory Parties agree not to contest the
continuation of this amortization in the 2009 Rate Case on any basis other than
KCPL's failure to prudently implement the Demand Response, Efficiency and
Affordability Programs described in Paragraph III.B.5 below.

           (vi)          Special Contracts. KCPL agrees that for ratemaking
determinations, Praxair, Ford and other special contracts will be treated as if
they were paying the full generally applicable tariff rate for service from KCPL
and other provisions in special contracts will not affect rate base for
regulatory purposes.

           (vii)          Construction Accounting. The Signatory Parties agree
that KCPL should be allowed to treat the Iatan 2 project under "Construction
Accounting" to the effective date of new rates in the 2009 Rate Case.
Construction Accounting will be the same treatment for expenditures and credits
consistent with the treatment for Iatan 2 prior to Iatan 2's commercial in
service operation date. Construction Accounting will include treatment for test
power and its valuation consistent with the treatment of such power prior to
Iatan 2's commercial in service operation date with the exception that such
power valuation will include off-system sales. The AFUDC rate that will be used
during this period will be consistent with the AFUDC rate calculation in
Paragraph III.B.1.g. The amortization of the amounts deferred under this
Construction Accounting method will be determined by the Commission in the 2009
Rate Case. The non-KCPL Signatory Parties reserve the right to challenge amounts
deferred under this Paragraph in the event that they contend that the Iatan 2
commercial in service operation date was delayed due to imprudence relating to
its construction.

          e.          Post Iatan 2 Rates

          KCPL may file rate requests and any Signatory Party with standing may
file a rate decrease request at any time subsequent to the effective dates of
the tariffs approved in Rate Filing #4 described above.

          4.          Timely Infrastructure Investments

          KCPL agrees to undertake commercially reasonable efforts to make
energy infrastructure investments as specified in Appendix D from January 1,
2005 through December 31, 2009 and as generally identified in Paragraph
III.B.3.a.(iii), III.B.3.b.(iv), III.B.3.c.(iv) and III.B.3.d.(iv), described
above. This commitment includes the completion or substantial progress being
made on the following construction projects:

*

800-900 MW of new generation capacity, Iatan 2, to be regulated capacity
excepting that interest that may be owned by a municipality or joint municipal
utility commission, located at the Iatan site near Weston, Missouri, of which
KCPL will own approximately 500 MWs;

*

Environmental investments related to Iatan 1 and LaCygne 1 for accelerated
compliance with environmental regulations; the Iatan 1 and LaCygne 1
environmental equipment will provide significant reductions in site emissions of
SO2, NOx, Particulate and Mercury and will position the units to meet compliance
requirements in the EPA's Clean Air Interstate Rule. With the addition of Iatan
2 at this site, compliance on Iatan 1 will ensure that total site emissions
after completion of Iatan 2 will be less than the current site emissions from
Iatan 1 and will help address the environmental concerns of citizens living in
the area around the Iatan site. In addition, the early installation of the
LaCygne 1 SCR is designed to help maintain attainment of the 8-Hour Ozone
standard within the metropolitan Kansas City region. Installation of this SCR
before the 2007 Ozone season is considered a significant component of the
region's proposed Ozone mitigation plan by Mid-America Regional Council,
regional EPA officials, Kansas Department of Health & Environment and MDNR. With
respect to any of the expenditures anticipated for environmental compliance,
KCPL will continue to assess the environmental laws to ensure that its
expenditures will comply with existing or expected environmental regulations.

*

100 MW of new wind generation facilities to be installed in 2006. An additional
100 MW of new wind generation facilities will be installed in 2008 if a detailed
evaluation (made with input from interested Signatory Parties) supports such an
action to proceed with its construction. KCPL's detailed evaluation shall
include information obtained from a tall tower wind assessment performed for
KCPL at two sites in Missouri. The detailed evaluation will utilize the KCPL
tall tower wind assessment information (and other Missouri-specific information,
if available) to analyze the cost effectiveness of wind generation in Missouri
before installing the second 100 MW of wind generation in any state other than
Missouri. The Signatory Parties agree that KCPL will perform an assessment of
wind energy resources at Missouri sites determined in concert with MDNR and
other interested Signatory Parties. KCPL will obtain access to two (2) Missouri
wind assessment locations and will contract to install wind measuring equipment
and evaluate data collected at levels between 50 meters up to and including 100
meters above ground level for the ultimate purpose of producing site-specific
measurements that can be used to quantify the wind resources in Missouri. The
two (2) Missouri tall tower installations will be in place and operating by
December 31, 2005. The initial report analyzing the first 12 months of tall
tower data will be completed by March 31, 2007. The final report analyzing the
first 18 to 21 months of data will be completed by December 31, 2007.

          KCPL shall provide status updates on these infrastructure commitments
to the Staff, Public Counsel, MDNR and all other interested Signatory Parties on
a quarterly basis. Such reports will explain why these investment decisions are
in the public interest. In addition, KCPL will continue to work with the Staff,
Public Counsel and all other interested Signatory Parties in its long-term
resource planning efforts to ensure that its current plans and commitments are
consistent with the future needs of its customers and the energy needs of the
State of Missouri.

          5.          Demand Response, Efficiency and Affordability Programs

          KCPL and the many participants in the subteam of Team A workshop
process have developed or recommended a number of Demand Response, Efficiency
and Affordability Programs ("Customer Programs"). The current estimated cost
associated with Demand Response, Efficiency and Affordability Programs for the
five (5) year period is $52.8 million split between Missouri ($29 million) and
Kansas ($23.8 million) as detailed on Appendix C. The initially budgeted
expenditures for the five (5) year period for Missouri shall be $13.8 million
for Demand Response Programs, $2.5 million for Affordability Programs, and $12.7
million for Efficiency Programs.

          The Staff, Public Counsel, MDNR and any other interested Signatory
Party will serve as an advisory group ("Customer Programs Advisory Group" or
"CPAG") to KCPL in the development, implementation, monitoring and evaluation of
the Demand Response, Efficiency and Affordability Programs. KCPL agrees to meet
with and provide updates to the CPAG at least once every six months on the
following subjects: (1) the status of program implementation including the
amount of expenditures for each program and the level of customer participation,
(2) the status of program evaluations including evaluation consultants chosen,
evaluation budgets, evaluation expenditures and copies of completed evaluations,
and (3) the status of new program selection and design efforts, including copies
of program screening results.

          KCPL commits to implement the Demand Response, Efficiency and
Affordability Programs detailed in Appendix C, beginning in 2005. Further
evaluation needs to be made on the Efficiency Programs detailed in Appendix C
prior to implementation to determine the impact of the Efficiency Programs on
KCPL and the anticipated cost-effectiveness of the Efficiency Programs
presented. KCPL will work with the CPAG to complete the necessary
pre-implementation evaluations to determine the initial implementation plan for
the Efficiency Programs within four (4) months of the effective date of an Order
Approving Stipulation and Agreement. The initial implementation plan for
Efficiency Programs may be modified (such modifications may include deleting
currently proposed programs or adding new programs, as well as increases in the
overall funding level for Efficiency Programs) based on results from the
pre-implementation evaluations and input from the CPAG.

          KCPL shall complete a detailed post-implementation review of the
initial two (2) years of each program within six (6) months of the end of each
program's second year. This review will include both process evaluations and
cost effectiveness evaluations. These evaluations will then be used in the
selection and design of future programs. KCPL shall consider input from the CPAG
regarding the post-implementation evaluation process as well as the selection
and design of future programs. Input from the CPAG regarding post-implementation
cost effectiveness evaluations may include recommendations about the appropriate
screening tests (e.g., the Total Resource Cost Test) to calculate and/or utilize
in selecting and designing future programs.

          For both the pre-implementation and post-implementation analysis
described above, KCPL shall, at a minimum, use the Total Resource Cost Test and
MIDAS present value of revenue requirements analysis in its decision-making
process for selecting future Efficiency and Demand Response Programs. KCPL's
documentation of its decision-making process for selecting future Efficiency and
Demand Response Programs shall identify and explain considerations, if any,
other than the minimization of the present value of revenue requirements (e.g.,
rate impact or risk mitigation considerations) that were used in its
decision-making process.

          Any Signatory Party's participation in the CPAG shall not be construed
as a waiver of that Signatory Party's rights to make arguments in general rate
proceedings regarding (1) the appropriate design, selection or expenditure
level, for Customer Programs or (2) the appropriate methodology for allocating
the costs of Customer Programs to customer classes.

          KCPL will accumulate the Demand Response, Efficiency and Affordability
Program costs in regulatory asset accounts as the costs are incurred. Beginning
with the 2006 Rate Filing, KCPL will begin amortizing the accumulated costs over
a ten (10) year period. KCPL will continue to place the Demand Response,
Efficiency and Affordability Program costs in the regulatory asset account, and
costs for each vintage subsequent to the 2006 Rate Filing will be amortized over
a ten (10) year period. Signatory Parties reserve the right to establish a fixed
amortization amount in any KCPL rate case prior to June 1, 2011. The amounts
accumulated in these regulatory asset accounts shall be allowed to earn a return
not greater than KCPL's AFUDC rate. The class allocation of the costs will be
determined when the amortizations are approved.

          6.           Agreement Conditioned On Regulatory Plan Approval By
Kansas Corporation Commission

          From the beginning of these proceedings, KCPL has represented that the
viability of the Regulatory Plan is dependent upon approval by both the Kansas
Corporation Commission ("KCC") and this Commission. The Signatory Parties other
than KCPL concur. The Signatory Parties other than KCPL understand that KCPL
expects to file with the KCC a Regulatory Plan agreed upon by entities in Kansas
for approval by the KCC. KCPL understands and agrees that in addition to the
other Signatory Parties' approval of the instant Regulatory Plan being
conditioned upon the approval of a Regulatory Plan by the KCC, the other
Signatory Parties' approval of the instant Regulatory Plan is conditioned upon
the terms of the Regulatory Plan approved by the KCC being substantially similar
to the terms of the Regulatory Plan agreed to and approved in Missouri.

          KCPL agrees that it will timely file with this Commission the
Regulatory Plan approved by the KCC and that the other Signatory Parties in
Missouri will have seven (7) days from that filing with this Commission to
indicate whether they still support approval of the Regulatory Plan agreed upon
herein and required by this Commission. If the terms of the Regulatory Plan
agreed upon in Kansas and/or required by the KCC are not comparable to the terms
agreed to in Missouri and required by this Commission, KCPL agrees that it will
offer to the other Signatory Parties in Missouri and accept comparable terms to
those terms agreed upon in Kansas and/or required by the KCC. Specifically, the
agreement to the level of funding of the Demand Response, Efficiency and
Affordability Programs contained herein is contingent upon the indicated level
of funding in Kansas of these programs.

          7.          Surveillance Reports

          KCPL shall continue to submit to the Staff, Public Counsel and all
other Signatory Parties who request them its annual surveillance report in the
same format previously provided by KCPL.

          8.          Customer Service Standards

          KCPL agrees to provide the Staff and the Office of Public Counsel
monthly data submitted quarterly (within forty-five (45) days of end of the
period) on the following quality of service measures:

                    Call Center Data

Total Calls Offered to the Call Center
Call Center Staffing including Call Center Management Personnel
Average Speed of Answer
Abandoned Call Rate

                    Reliability Indicators

Customer Average Interruption Duration Index ("CAIDI")
System Average Interruption Duration Index ("SAIDI")
System Average Interruption Frequency Index ("SAIFI")
Momentary Average Interruption Frequency Index ("MAIFI")

          CAIDI, SAIDI, and SAIFI will be reported on both a weather adjusted
and unadjusted basis.

          9.          Partnership Issues Involving the Iatan 2 Plant

          a)          Empire and Aquila are partners in the Iatan 1 plant, with
a combined share of 30% of Iatan 1, and desire to participate in the Iatan 2
plant. KCPL will consider these entities as preferred potential partners in the
Iatan 2 generating plant project of at least a 30% combined share of Iatan 2, if
these entities can demonstrate that they have a commercially feasible financing
plan for meeting their financial commitments to participate in the ownership of
the Iatan 2 plant by the later of August 1, 2005, or such date that KCPL shall
issue its request(s) for proposal(s) related to Iatan 2. Such a financing plan
must not adversely affect KCPL's ability to finance its share of the Iatan 2
plant or complete construction on a time frame connected with this Agreement.
This Agreement shall not be deemed to change or modify any contractual rights or
responsibilities that Aquila and/or Empire may have, or may not have, under
existing agreements.

          b)          MJMEUC has a desire to participate in the Iatan 2 plant.
KCPL will consider MJMEUC as a preferred potential partner in the Iatan 2 plant
of at least 100 MW of Iatan 2, if it can demonstrate that it has a commercially
feasible financing plan for meeting its financial commitment to participate in
the ownership of the Iatan 2 plant by August 1, 2005, or such date that KCPL
shall issue its request(s) for proposal(s) related to Iatan 2. Such a financing
plan must not adversely affect KCPL's ability to finance its share of the Iatan
2 plant or complete construction on a time frame connected with this Agreement.

          c)          In addition, KCPL specifically reserves the right to
continue to discuss with other entities, including other entities not regulated
by the Commission, the potential participation of those entities in the Iatan 2
plant, notwithstanding the specific provisions of this Paragraph.

          10.          Effect of This Negotiated Settlement

          a.          None of the Signatory Parties shall be deemed to have
approved or acquiesced in any question of Commission authority, accounting
authority order principle, cost of capital methodology, capital structure,
decommissioning methodology, ratemaking principle, valuation methodology, cost
of service methodology or determination, depreciation principle or method, rate
design methodology, cost allocation, cost recovery, or prudence that may
underlie this Agreement, or for which provision is made in this Agreement. This
Agreement shall not be construed as fulfilling any requirements for
environmental permits necessary for construction or operation of the
infrastructure investments delineated in this Agreement. Participation by MDNR
in this Agreement shall not be construed as an indication that MDNR has taken
any position on any KCPL application for construction of new generation
facilities.

          b.          This Agreement is based on the unique circumstances
presented by KCPL to the Signatory Parties. This Agreement shall not be
construed to have precedential impact in any other Commission proceeding.

          c.          The Signatory Parties enter into this Agreement in
reliance upon information provided to them by KCPL. In the event that the
Commission finds that KCPL failed to provide the Signatory Parties with material
and relevant information in its possession, or which should have been available
to KCPL through reasonable investigation, or in the event that the Commission
finds that KCPL misrepresented facts relevant to this Agreement, this Agreement
shall be terminated.

          d.          This Agreement represents a negotiated settlement. Except
as specified herein, the Signatory Parties to this Agreement shall not be
prejudiced, bound by, or in any way affected by the terms of this Agreement: (a)
in any future proceeding; (b) in any proceeding currently pending under a
separate docket; and/or (c) in this proceeding should the Commission decide not
to approve this Agreement in the instant proceeding, or in any way condition its
approval of same.

          e.          The provisions of this Agreement have resulted from
negotiations among the Signatory Parties and are interdependent. In the event
that the Commission does not approve and adopt the terms of this Agreement in
total, it shall be void and no party hereto shall be bound, prejudiced, or in
any way affected by any of the agreements or provisions hereof.

          f.          When approved and adopted by the Commission, this
Agreement shall constitute a binding agreement among the Signatory Parties
hereto. The Signatory Parties shall cooperate in defending the validity and
enforceability of this Agreement and the operation of this Agreement according
to its terms.

          g.          This Agreement does not constitute a contract with the
Commission. Acceptance of this Agreement by the Commission shall not be deemed
as constituting an agreement on the part of the Commission to forego, during the
Regulatory Plan, the use of any discovery, investigative or other power which
the Commission presently has. For example, non-signatories to this Agreement may
request or file for an earnings/revenues investigation of KCPL, and in response
the Commission may direct the Staff to conduct an earnings/revenues
investigation of KCPL. Thus, nothing in this Agreement is intended to impinge or
restrict in any manner the exercise by the Commission of any statutory right,
including the right to access information, or any statutory obligation. Nothing
in this Agreement is intended to impinge, restrict or limit in any way Public
Counsel's discovery powers, including the right to access information and
investigate matters related to KCPL. Nothing in this Agreement is intended to
impinge, restrict or limit in any way the Office of the Attorney General's
discovery powers, including the right to access information and investigate
matters related to KCPL. Nothing in this Agreement or participation in this case
by MJMEUC shall be deemed to establish or enlarge the jurisdiction of the
Commission beyond that provided in existing law with respect to the MJMEUC or
any ownership or interest that it may acquire in the Iatan 2 plant or related
facilities and assets.

          h.          This Agreement contains the entire generally-applicable
agreements or arrangements of the Signatory Parties. There are no other
generally-applicable agreements or arrangements that pertain to these matters.
Silence in this Agreement on a particular topic or issue indicates that the
Signatory Parties reached no agreement on the handling of that topic or issue.

          11.          Commission Approval of the Stipulation and Agreement

          a.          KCPL will and any other Signatory Party may file testimony
and/or schedules in support of this Agreement no later than April 11, 2005.

          b.          Public Counsel reserves the right to request local
hearings in the KCPL service area in this case. Notwithstanding any other
provision of this Agreement, Public Counsel also specifically reserves the right
to assert a position on any new issue raised at local hearings which Public
Counsel believes has not been adequately addressed in this Agreement.

          c.          The Staff shall file suggestions or a memorandum in
support of this Agreement and the other Signatory Parties shall have the right
to file responsive suggestions or prepared testimony.

          d.          If requested by the Commission, the Staff shall have the
right to submit to the Commission an additional memorandum addressing the matter
requested by the Commission. Each party of record shall be served with a copy of
any memorandum and shall be entitled to submit to the Commission, within five
(5) days of receipt of the Staff's memorandum, a responsive memorandum, which
shall also be served on all parties. The contents of any memorandum provided by
any Signatory Party are its own and are not acquiesced in or otherwise adopted
by the other Signatory Parties to this Agreement, whether or not the Commission
approves and adopts this Agreement.

          e.          The Staff shall also have the right to provide, at any
agenda meeting at which this Agreement is noticed to be considered by the
Commission, whatever oral explanation the Commission requests, provided that the
Staff shall, to the extent reasonably practicable, provide the other Signatory
Parties with advance notice of when the Staff shall respond to the Commission's
request for such explanation once such explanation is requested from the Staff.
The Staff's oral explanation shall be subject to public disclosure, except to
the extent it refers to matters that are privileged or protected from disclosure
pursuant to any Protective Order issued in this case.

          f.          If the Commission does not unconditionally approve this
Agreement without modification, and notwithstanding its provision that it shall
become void thereon, neither this Agreement, nor any matters associated with its
consideration by the Commission, shall be considered or argued to be a waiver of
the rights that any party has to a hearing on the issues presented by the
Agreement, for cross-examination, or for a decision in accordance with Section
536.080 RSMo 2000 or Article V, Section 18 of the Missouri Constitution, and the
parties shall retain all procedural and due process rights as fully as though
this Agreement had not been presented for approval, and any suggestions,
memoranda, testimony or exhibits that have been offered or received in support
of this Agreement shall thereupon become privileged as reflecting the
substantive content of settlement discussions and shall be stricken from and not
be considered as part of the administrative or evidentiary record before the
Commission for any further purpose whatsoever.

          g.          In the event the Commission accepts the specific terms of
the Agreement, the Signatory Parties waive their respective rights to
cross-examine witnesses; their respective rights to present oral argument and
written briefs pursuant to Section 536.080.1 RSMo 2000; their respective rights
to the reading of the transcript by the Commission pursuant to Section 536.080.2
RSMo 2000; and their respective rights to judicial review pursuant to Section
386.510 RSMo 2000. This waiver applies only to a Commission Order Approving
Stipulation and Agreement or other Report And Order approving this Agreement
issued in this proceeding, and does not apply to any matters raised in any
subsequent Commission proceeding, or any matters not explicitly addressed by
this Agreement.

          12.          The Terms of this Agreement.

          The terms of this Agreement (once approved by the Commission) will be
deemed to have become effective as of the date the Order of the Commission
approving this Agreement becomes final, and will expire June 1, 2010, except
where otherwise specified in this Agreement.

          WHEREFORE, the Signatory Parties respectfully request that the
Commission approve this Agreement to be effective by May 15, 2005, if possible.

Respectfully submitted,

STAFF OF THE MISSOURI PUBLIC SERVICE COMMISSION



By: /s/Dana K. Joyce
       Dana K. Joyce, MBE #28533
       Steven Dottheim, MBE #29149

KANSAS CITY POWER & LIGHT COMPANY



By: /s/William G. Riggins
       William G. Riggins, MBE #42501
       James M. Fischer, MBE #27543
       Karl Zobrist, MBE #28325

OFFICE OF THE PUBLIC COUNSEL



By: /s/John B. Coffman
       John B. Coffman, MBE #36591

MISSOURI DEPARTMENT OF NATURAL RESOURCES



By: /s/Michael Warrick
       Michael Warrick, MBE #50520

PRAXAIR, INC.



By: /s/Stuart W. Conrad by SD
       Stuart W. Conrad, MBE #23966

MISSOURI INDUSTRIAL ENERGY CONSUMERS



By: /s/Diana M. Vuylsteke
       by James M. Fischer
       Diana M. Vuylsteke, MBE #42419

THE EMPIRE DISTRICT ELECTRIC COMPANY



By: /s/Dean L. Cooper
       by James M. Fischer
       Dean L. Cooper, MBE #36592

AQUILA, INC

.

By: /s/Dean L. Cooper
       by James M. Fischer
       Dean L. Cooper, MBE #36592

CITY OF KANSAS CITY, MISSOURI



By: _______________________
       Mark W. Comley, MBE #28847

JACKSON COUNTY, MISSOURI



By: _______________________
     Jeremiah Finnegan, MBE #18416

CONCERNED CITIZENS OF PLATTE COUNTY AND THE SIERRA CLUB



By: _______________________
       Kathleen G. Henry, MBE #39504

MISSOURI JOINT MUNICIPAL ELECTRIC UTILITY COMMISSION



By: /s/Duncan Kincheloe
     by James M. Fischer
     Duncan Kincheloe, MBE #25497

FORD MOTOR COMPANY



By: /s/Diana M. Vuylsteke
       by James M. Fischer
       Diana M. Vuylsteke, MBE #42419

 

 



--------------------------------------------------------------------------------



Kansas City Power & Light Company

SO2 Emission Allowance Management Policy

** Denotes Highly Confidential Information **

Introduction

The purpose of the SO2 Emission Allowance Management Policy (SEAMP) is to set
out the approach, guidelines, trading parameters, and reporting requirements
that Kansas City Power & Light Company (KCPL) will utilize to manage its SO2
emission allowance inventory. Specifically, this policy is structured to achieve
the following three objectives:

Objective 1:

Manage "banked" (past vintage), current and future SO2 emission allowances in a
manner that, based on the Company's resource plan and subject to any identified
risk or other considerations, will minimize the expected present value of
long-run utility revenue requirements while fulfilling obligations to provide
adequate service at reasonable rates through transactions of allowances.
Allowance transaction decisions impacting the expected present value of long-run
utility revenue requirements shall use as a basis the Company's resource plan
which shall take into consideration: the market price of SO2 emission allowances
needed for compliance with environmental regulations, the cost of investments in
emission control equipment, additional operating and maintenance costs
associated with new installations of emission control equipment, and other
changes in power production costs (e.g. due to declines in the efficiency (heat
rates) of generating units and changes in merit order of unit dispatch)
associated with new installations of emission control equipment.



Objective 2:

Provide structure and procedure for the Staff of the Missouri Public Service
Commission (Staff) and the Office of the Public Counsel (OPC) review of SO2
emission allowance transactions.



Objective 3:

Provide structure and procedure for the authorization of SO2 emission allowance
transactions taking place subsequent to the effective date of a final order in
Case No. EO-2005-xxx and authorization of the initial SO2 Plan.



History

Following are excerpts from the Environmental Protection Agency's (EPA's)
website (http://www.epa.gov/airmarkets/arp/overview.html#phases) describing the
SO2 emission allowance trading program:

Title IV of the Clean Air Act

[(CAA)] sets a goal of reducing annual SO2 emissions by 10 million tons below
1980 levels. To achieve these reductions, [a program, deemed the Acid Rain
Program, was implemented].



The Acid Rain Program represents a dramatic departure from traditional command
and control regulatory methods which establish specific,

Appendix A-1



--------------------------------------------------------------------------------



inflexible emissions limitations with which all affected sources must comply.
Instead, the Acid Rain Program introduces an allowance trading system that
harnesses the incentives of the free market to reduce pollution.

Under this system, affected utility units are allocated allowances based on
their historic fuel consumption and a specific emissions rate. Each allowance
permits a unit to emit 1 ton of SO2 during or after a specified year. For each
ton of SO2 emitted in a given year, one allowance is retired, that is, it can no
longer be used.

Allowances may be bought, sold, or banked. Anyone may acquire allowances and
participate in the trading system. However, regardless of the number of
allowances a source holds, it may not emit at levels that would violate federal
or state limits set under Title I of the Clean Air Act to protect public health.

During Phase II of the program (now in effect), the Act set a permanent ceiling
(or cap) of 8.95 million allowances for total annual allowance allocations to
utilities. This cap firmly restricts emissions and ensures that environmental
benefits will be achieved and maintained.

Procedures

KCPL finds itself in a position where it has an inventory of past, current and
future vintage SO2 emission allowances. The following presents procedures that
KCPL will follow to manage its allowance inventory in order to benefit KCPL and
its customers and to provide the Staff and OPC with information relevant to the
Missouri Public Service Commission's (Commission's) oversight of such
activities.

SO2 Plans

As stated above, KCPL is allocated a certain number of SO2 emission allowances
as provided by law and/or regulation. Each year, allowances are issued for the
year 30 years following. KCPL, as part of this agreement, will provide to Staff
and OPC annually its SO2 Plan (SO2 Plan). As part of the annual SO2 Plan, KCPL
will provide: (1) the number of allowances it currently has banked, (2) the
number of allowances it projects to need on a yearly basis (including the
separate identification of the expected quantity of allowances (or value
thereof) used to offset sulfur premiums paid under coal contracts), (3) the
number of additional allowances it projects to receive in future years, (4)
KCPL's proposed range of intended transactions for the upcoming plan year, and
(5) a summary of the previous plan year's transactions to date. The proposed
range of intended transactions may include contingencies for (1) market
opportunities, (2) unexpected extended outages or shutdown of a major KCPL
generating unit, or (3) other factors identified by KCPL. The annual SO2 Plan
will also consider any scheduled commitments in place prior to the effective
date of the final order in Case No. EO-2005-xxx.

Appendix A-2



--------------------------------------------------------------------------------



The annual SO2 Plan will consider the types of coals that will be burned in
generating units, the sulfur content of those coals, expected regulations that
may affect the SO2 allowance management program, and expected installed air
quality pollution control equipment that will affect emission rates of
generating units.

In addition to the trading parameters and authority set forth in this SEAMP,
KCPL will submit its annual SO2 Plan to Staff and OPC by December 31 of each
calendar year to be effective for the period commencing April 1 of the following
year and ending March 31 of the next subsequent year. Concurrently, KCPL will
notify the Commission stating that the SO2 Plan has been provided to designated
personnel from Staff and OPC. If no response, disagreement, or concerns in
regards to the annual SO2 Plan are received from Staff and/or OPC within thirty
(30) days of the submittal date, the annual SO2 Plan will apply for future
transactions for the SO2 Plan year. [Note: Written correspondence (email, fax,
or letter) will be considered as an official response. Any response must
specifically dispute or question an aspect of the Plan and cannot merely be
correspondence used to extend the period of review.]

The annual SO2 Plan may need to be updated throughout the Plan year. Changes in
circumstances which may require interim updates would include, but not be
limited to, market opportunities and substantial changes in (1) the price of
allowances, (2) the cost and/or effectiveness of emission control technologies,
(3) environmental regulations or proposed environmental regulations, or (4)
other energy market conditions. KCPL will provide any such updated annual SO2
Plan to Staff and OPC and allow time for them to notify KCPL of any concerns,
prior to exceeding the level of planned transactions contained in its most
recent effective annual SO2 Plan. Concurrently, KCPL will notify the Commission
stating that the updated SO2 Plan has been provided to designated personnel from
Staff and OPC. If no response, disagreement, or concerns in regards to the
updated SO2 Plan are received from Staff and OPC within thirty (30) days of the
submittal, the updated annual SO2 Plan will automatically be considered to be
the current basis for future transactions for the Plan year. [Note: Written
correspondence (email, fax, or letter) will be considered as an official
response. Any response must specifically dispute or question an aspect of the
updated Plan and cannot merely be correspondence used to extend the period of
review.]

Any disputes about an SO2 Plan or any mid-year updates to a Plan will be
discussed among the parties and the parties will cooperate to resolve the
dispute in good faith. If the parties cannot resolve the dispute within thirty
(30) days of the date of the response outlining the objection to the Plan, the
matter will be brought to the Commission for its determination.

Contents of SO2 Plans

The initial SO2 Plan (based on analysis submitted to Staff and OPC on January
23, 2005) provided an assessment of the short-term to long-term allowance cost
risk for compliance with current and future environmental regulations at various
KCPL generating facilities. This assessment considered KCPL's option to install
air quality control equipment that would lower SO2 emission rates.

Appendix A-3



--------------------------------------------------------------------------------



Using the Company's current resource plan as a base, annual SO2 Plans will
include at least three different scenarios of projections. A baseline projection
will be made based on projected fuel types (sulfur content), projected emission
rates, and best estimate of future regulations. A second projection will be made
that looks at a high emissions scenario. The final projection will look at a low
emissions scenario. These scenarios will be used to project a range of future
allowance bank surpluses or deficits for each year of a planning horizon. The
planning horizon will consist of at least ten (10) years.

If not already provided in the Company's resource plan, the annual SO2 Plan
shall also provide an estimate of the cost to "produce" additional allowances at
one or more of KCPL's generating facilities if KCPL were to install air quality
control equipment that would lower SO2 emission rates. As part of the
documentation of the cost to "produce" additional allowances, KCPL will include
a description of its rationale for choosing the specific generating facility
upon which the cost estimate is based. The cost estimate may be based on cost
data available in the industry and will not require a unit-specific engineering
study.

SO2 Plans will set out KCPL's range of allowances and proposed intended
transactions during the upcoming plan year. This range of allowances and the
proposed intended transactions will be based on a methodology that will
minimize, subject to any identified risk or other considerations, the expected
present value of long-run utility revenue requirements, while fulfilling
obligations to provide adequate service at reasonable rates and ensuring that
the operation of KCPL generators will not be restricted due to a deficiency of
available SO2 emission allowances. Risk considerations will, at a minimum,
include: (1) changes in the price of allowances, (2) substantial changes in the
cost and/or effectiveness of emission control technologies, (3) substantial
changes in environmental regulations or proposed environmental regulations, (4)
substantial changes in other energy market conditions, and (5) market
opportunities.

By way of example, KCPL's initial SO2 Plan was influenced by the following:

*

Baselines for each unit were established for the initial allocation of SO2
emission allowances based on historical averages for fossil fuel consumed from
1985 through 1987.

*

While KCPL net generation has been greater than the generation levels
established in the baseline, significant reductions in SO2 emissions have
resulted because of conversions to Power River Basin coal.

*

KCPL has accumulated past vintage allowances in its SO2 allowance "bank".

*

The Clean Air Interstate Rule (CAIR) will impact future SO2 emission allowance
requirements.

*

The respective State Implementation Plans set forth by Missouri and Kansas to
address implementation of CAIR will impact future SO2 emission allowance
requirements.

*

New SO2 emission regulations are anticipated to have the impact of requiring two
allowances for each ton of SO2 emitted beginning with vintage 2010, and three
allowances for each ton emitted beginning with vintage 2015.

*

KCPL's strategic initiative for implementing environmental upgrades aligns
timing of such upgrades with changes in allowance requirements noted in the
preceding bullet point.

 

Appendix A-4



--------------------------------------------------------------------------------





*

If no sales strategy is implemented as part of the Missouri Regulatory Plan,
KCPL will maintain an inventory of SO2 emission allowances well in excess of
requirements given implementation of comprehensive environmental retrofits as
scheduled in the Regulatory Plan.

SO2 Plans will include a summary of the previous year's transactions as of the
time of submittal including for each transaction the type of transaction, the
quantity of allowances involved in the transaction, the quantity and vintage of
any allowances received as a result of the transaction, any monetary value
received as a result of the transaction, and any expenses (such as brokerage
fees) related to the transaction. SO2 Plans will also include the quantity of
allowances issued to KCPL in the past year by the EPA, the quantity of
allowances used to offset emissions in the past year, the quantity of allowances
(or value thereof) used to offset sulfur premiums paid under coal contracts, and
the quantity of unused allowances allocated to partners.

In addition to the summary report included with the SO2 Plan submittals, KCPL
will create a report that tracks SO2 allowances by serial number for each
transaction. This report will be made available to Staff and OPC upon their
request.

Because public knowledge of KCPL's plans could jeopardize its ability to manage
its SO2 emission allowances, KCPL's submitted SO2 Plans and any updates to those
Plans and all transaction documentation will be considered "highly
confidential." Certain public information included in the Plans will continue to
be available on the Internet on the EPA's website.

Types of Transactions

For the purposes of KCPL's SEAMP the following transactions will be allowed and
defined as follows.

SO2 Emission Allowance Outright Cash Purchases

- SO2 emission allowances purchased to meet expected requirements of KCPL's
units.



SO2 Emission Allowance Outright Cash Sales

- SO2 emission allowances sold from KCPL's share of general or unit account
holdings.



SO2 Emission Allowance Exchanges

- The exchange of SO2 emission allowances either as a "like-kind" exchange or
from one vintage to another.



SO2 Emission Allowance Call Sales

- The sale of an option that gives the buyer (holder) the right to buy SO2
emission allowances for a specified price within a specified time period in
exchange for a premium payment. It obligates the seller (writer) of the option
to sell SO2 emission allowances at the designated price should the buyer
exercise the option.



SO2 Emission Allowance Put Purchases

- The purchase of an option that gives the buyer (holder) the right but not the
obligation to sell SO2 emission allowances for a specified price within a
specified time period in exchange for a premium payment. It obligates the seller
(writer) of the option to buy SO2 emission allowances at the designated price
should the buyer exercise the option.



Appendix A-5



--------------------------------------------------------------------------------



Trading Parameters and Authorization

All transactions will be consistent with the Annual SO2 Plan (or interim updates
thereto) provided to Staff and OPC, terms of this SEAMP, and other KCPL internal
policies. If the Staff or OPC have any disputes regarding KCPL's Annual SO2 Plan
(or interim updates thereto) (1) that the parties are attempting to resolve or
(2) that are pending resolution by the Commission, then KCPL's SO2 emission
allowance transactions must be consistent with the previously effective Annual
SO2 Plan to the extent that following such Plan would not interfere with KCPL's
ability to meet its obligations to provide safe and adequate service to its
retail customers. Proceeds and costs related to transactions completed under the
Annual SO2 Plans will be accounted for in accordance with the Stipulation and
Agreement in Case No. EO-2005-xxx.

Initial SO2 Plan Effective Through March 31, 2007

**[Highly Confidential Information filed under seal] **

Internal Controls

Details of the (1) internal controls, (2) internal management reports, and (3)
duties and workflow of personnel involved in implementing and overseeing the
SEAMP are included in separate documentation; however, this paragraph sets forth
the fundamental controls for the SEAMP

Appendix A-6                                    NP



--------------------------------------------------------------------------------



program. SO2 allowance trading may only be authorized by the Company's
Designated Representative (DR), Authorized Account Representative (AAR), or
Alternate Authorized Account Representative (AAAR) as defined by the CAA.
Approval requirements for transactions will be consistent with other similar
transaction approval requirements within the Company.

Special Allowance Reserve

Because the availability of SO2 emission allowances is crucial to ensure both
the economic efficiency of the emissions limitation program and the addition of
new electric-generating capacity, Title IV of the CAA mandates that the EPA hold
or sponsor yearly auctions of allowances for a small portion of the total
allowances allocated each year. The auctions help ensure that new units have a
public source of allowances beyond those allocated initially to existing units.
In order to supply this auction, the EPA withholds a portion of the Company's
annual allowance allocation. The EPA sells these allowances at auction and
provides the proceeds to KCPL. KCPL has no control over such EPA withholding or
the amount of proceeds received for these auctioned allowances; however, any
such proceeds will be accounted for in the same manner as a transaction
completed under the SEAMP.

Appendix A-7



--------------------------------------------------------------------------------



Anticipated Five-Year Budget Financing Plan Summary

Kansas City Power & Light


Anticipated 5-Year Budget Financing Plan Summary
($ in millions)



 

 

 

 

Projected





















 

 

 

 

2005

2006

2007

2008

2009

TOTAL















ISSUANCES

 

 

 

 

 

 

 

 

 

 

KCP&L Debt

 

Refinancings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Existing Senior Notes

160.0

0.0

225.0

0.0

0.0

385.0

 

 

 

 

 

 

 

 

 

 

 

New Financings

 

 

 

 

 

 

 

 

Commercial Paper

101.0

0.0

22.3

0.0

67.0

190.4

 

 

New Capital Expenditure Funding

0.0

0.0

0.0

250.0

0.0

250.0

 

 

 

 

 

 

 

 

 

 

KCP&L Equity (Contributed From GPE)

 

New Capital Expenditure Funding

0.0

150.0

213.6

100.0

100.0

563.6

 

 

 

 

 

 

 

 

 

 















TOTAL ISSUANCES

$261.0

$150.0

$460.9

$350.0

$167.0

$1,389.0















Appendix B



--------------------------------------------------------------------------------



AFFORDABILITY, EFFICIENCY AND DEMAND

RESPONSE PROGRAMS

1. AFFORDABILTY PROGRAMS

LOW-INCOME AFFORDABLE NEW HOMES PROGRAM

PROGRAM DESCRIPTION

The Low-Income Affordable New Homes Program will be a partnership between KCP&L
and non-profit organizations, including Habitat for Humanity and local
government community development organizations, to achieve energy-efficient
affordable new housing for the low-income community. Incentives will be
available for high efficiency CAC, heat pumps and refrigerators. Financial
incentives will be set at the full incremental cost for CAC and heat pumps. A
$200 incentive will be available towards the purchase of an ENERGY STAR
(registered trademark) rated refrigerator. Finally, up to $100 will be available
towards the purchase of ENERGY STAR (registered trademark) rated lighting
fixtures.

The customer incentive budget is based upon 100% homes receiving refrigerator
and lighting incentives and 25% of the homes will receiving high efficiency air
conditioners, and 25% receiving high efficiency heat pumps.

EVALUATION

Impacts associated with this program will be estimated based upon engineering
analysis. If a control group can be identified, a billing analysis may be
conducted after homes that have participated in the program has been occupied
for at least 1 full year.

LOW INCOME WEATHERIZATION AND HIGH EFFICIENCY PROGRAM

PROGRAM DESCRIPTION

Qualifying lower income customers can get help managing their energy use and
bills through KCP&L's low income weatherization and high efficiency program. The
program will work directly with local CAP agencies that already provide
weatherization services to low income customers through the DOE and other state
agencies. KCP&L will provide supplemental funds to the CAPs to cover the cost of
weatherization measures. This program will be administered by the CAP agencies
and follows the protocol under current federal and state guidelines.
Participants can be a KCP&L owner-occupied residential customer in a one to
four-unit structure and have an income that is up to 185% of the federal poverty
guidelines. Renters will also be allowed to participate if the landlord pays 50%
of

Appendix C-1



--------------------------------------------------------------------------------



the weatherization cost and agrees not to raise the rent for pre-agreed period
of time. CAP agencies will be allowed an average of $1,500 per participant for
weatherization and other electric savings measures.

This program helps low income customers reduce their energy costs at no cost to
the customer. CAP agencies offer a cost effective implementation capability,
which allows most of the funds allocated to this program to go directly to the
purchase and installation of energy efficiency measures.

EVALUATION

Weatherization impacts for the first two years of the program will be based upon
borrowed analysis from other utility programs. In the third year of the program,
a billing analysis will be conducted to estimate impacts for all measures.

1. EFFICIENCY PROGRAMS

ONLINE ENERGY INFORMATION AND ANALYSIS PROGRAM

USING NEXUS (registered agent) RESIDENTIAL SUITE

PROGRAM DESCRIPTION

The online energy information and analysis program allows all residential
customers with computers to access their billing information and comparisons of
their usage on a daily, weekly, monthly or annual basis. This tool will analyze
what end uses make up what percent of their usage, and provide information on
ways to save energy by end use through a searchable resource center. This tool
also allows the user to analyze why their bill may have changed from one month
to another. A home comparison also displays a comparison of the customer's home
versus an average similar home via an Energy guide label concept.

EVALUATION

Since this is an informational program and any potential savings will be
difficult, if not impossible, to accurately measure, KCP&L does not propose to
evaluate the program for energy savings. KCP&L will provide reports on usage.

Appendix C-2



--------------------------------------------------------------------------------



HOME PERFORMANCE WITH ENERGY STAR(registered trademark) PROGRAM - TRAINING

PROGRAM DESCRIPTION

Home Performance with ENERGY STAR (registered trademark) is a unique program
which enhances the traditional existing home energy audit service. This program
uses the ENERGY STAR (registered trademark) brand to help encourage and
facilitate whole-house energy improvements to existing housing. This program
focuses on the private-sector contractors and service professionals who
currently work on existing homes - replacing HVAC systems, adding insulation,
installing new windows, etc. The Missouri Home Performance with ENERGY STAR
(registered trademark) Initiative requires contractors to be accredited under
Building Performance Institute (BPI) standards. Technicians must possess
appropriate skills and are field-tested to obtain certification, further lending
credibility to services offered.

The program strives to provide homeowners with consumer education, value and a
whole-house approach. Contractors are trained to provide "one-stop" problem
solving that identifies multiple improvements that, as a package, will increase
the home's energy efficiency. While the program goal is saving energy, its
market-based approach and message focus on addressing a variety of customer
needs - comfort, energy savings, durability and health and safety. It also
encourages the development of a skilled and available contractor/provider
infrastructure that has an economic self-interest in providing and promoting
comprehensive, building science-based, retrofit services.

EVALUATION

KCP&L will track whole-house evaluations that are performed by certified
contractors in their service territory. In year 3, a billing analysis will be
conducted between participants and a control group.

CHANGE A LIGHT- SAVE THE WORLD

PROGRAM DESCRIPTION

Changing the world starts with simple actions. When you replace a light bulb or
fixture in your home with one that has earned the U.S. government's ENERGY STAR
rating, you contribute to a cleaner environment while saving yourself energy,
money and time buying and changing lights in your home. Lighting that has earned
the ENERGY STAR (registered trademark) rating prevents greenhouse gas emissions
by meeting strict energy efficiency guidelines set by the US Environmental
Protection Agency and US Department of Energy. ENERGY STAR (registered
trademark) encourages every American to change out the 5 fixtures they use most
at home (or the light bulbs in them) to ENERGY STAR (registered trademark)
qualified lighting, to save themselves more than $60 every year in energy costs.

Appendix C-3



--------------------------------------------------------------------------------



Every fall, ENERGY STAR (registered trademark) partner retailers, manufacturers,
utilities, and state organizations come together to make this change even
easier. These partners are working to bring more energy-efficient lighting
choices to store shelves than ever before. ENERGY STAR (registered trademark)
qualified lighting uses two thirds less energy and lasts 6 to 10 times longer
than traditional lighting. When you save energy, you not only save money on your
utility bills, you also help to protect our environment. KCP&L will contribute
funds annually to the state agencies that are working with the EPA and Energy
Star to promote this program in the KCP&L service territory. KCP&L expects most
of the funds to be used for point of purchase rebates for CFLs.

EVALUATION

KCP&L will rely on evaluations conducted by the EPA and ENERGY STAR (registered
trademark).

COOL HOMES PROGRAM

PROGRAM DESCRIPTION

The Cool Homes Program will encourage residential customers to purchase and
install energy-efficient central air conditioning and heat pumps by providing
financial incentives to offset a portion of the equipment's higher initial cost.
The program's long-range goal is to encourage contractors/distributors to use
energy efficiency as a marketing tool, thereby stocking and selling more
efficient units and moving the entire CAC and heat pump market toward greater
energy efficiency. Incentives will be set at approximately 50% of incremental
cost. SEER 13.0 and higher efficiency equipment will be rebated in 2005. Since
federal standards are set to be increased from 10 SEER to 13 SEER in 2006, KCP&L
will modify the 2006 incentives to only rebate SEER levels at 15.0 and above.

One important feature of the program that will begin immediately is to offer
training in Manual J calculations and System Charging and Airflow for HVAC
contractors. Manual J is the industry standard residential load calculation
method. The training offers step-by-step examples of properly sizing equipment
and also addresses principles of heat transfer. The training teaches HVAC
contractors to accurately perform and document cooling load calculations and
reduces over-sizing. The System Charging and Airflow course addresses airflow
and charging procedures and standards and includes hands-on training in the use
of testing equipment. Once enough contractors have undergone this training,
KCP&L may mandate that these calculations take place in order to qualify for the
incentive.

Appendix C-4



--------------------------------------------------------------------------------



EVALUATION

Evaluation will include random on-site inspections and engineering analysis.
Spot metering and runtime data will also be collected to verify the connected
load and full load hour estimates used in the engineering analysis.

ENERGY STAR (registered trademark) HOMES - NEW CONSTRUCTION

PROGRAM DESCRIPTION

This program will require that new homes be constructed to a standard at least
30 percent more energy efficient than the 1993 national Model Energy Code. These
savings are based on heating, cooling, and hot water energy use and are
typically achieved through a combination of building envelope upgrades, high
performance windows, controlled air infiltration, upgraded heating and air,
conditioning systems, tight duct systems, and upgraded water-heating equipment.

Homes are qualified as an ENERGY STAR (registered trademark) with use of the
Builder Option Packages (BOP). BOPs represent a set of construction
specifications for a specific climate zone. BOPs specify performance levels for
the thermal envelope, insulation, windows, orientation, HVAC system and water
heating efficiency for a specific climate zone that meet the standard. The
ENERGY STAR (registered trademark) Homes program will offer technical services
and financial incentives to builders while marketing the homes' benefits to
buyers. Scaled incentives will be provided to homes that are qualified as ENERGY
STAR (registered trademark).

EVALUATION

Evaluation will include random on-site inspections and engineering analysis.
Billing analysis will be conducted in year 3 between participant and control
groups.

ONLINE ENERGY INFORMATION AND ANALYSIS PROGRAM

USING NEXUS (registered trademark) COMMERCIAL SUITE



PROGRAM DESCRIPTION

The online energy information and analysis program allows all business and
non-profit customers with computers to access their billing information and
compare their usage on a daily, weekly, monthly or annual basis, analyze what
end uses make up what percent of their usage, and access ways to save energy by
end use through a searchable resource center. Targeted case studies provide
ideas relevant to the customer's industry. This tool also allows the user to
analyze why their bill may have changed from one month to another. A business
comparison also displays usage benchmarking data versus similar types of
businesses.

Appendix C-5



--------------------------------------------------------------------------------



EVALUATION

Since this is an informational program and any potential savings will be
difficult, if not impossible, to accurately measure, KCP&L does not propose to
evaluate the program for energy savings. KCP&L will provide reports on usage.

C&I ENERGY AUDIT

PROGRAM DESCRIPTION

KCP&L will offer rebates to customers to cover 50% of the cost of an energy
audit. In order to receive the rebate, the customer must implement at least one
of the audit recommendations that qualify for a KCP&L C&I custom rebate. The
energy audit rebate will be set at 50% of the audit cost up to $300 for
customers with facilities less than 25,000 square feet and up to $500 for
customers with facilities over 25,000 square feet. Energy audits must be
performed by certified commercial energy auditors. Customers may choose their
own auditor or KCP&L can recommend one. Customers with multiple buildings will
be eligible for multiple audit rebates.

EVALUATION

KCP&L will track the effectiveness of this program through the evaluations done
for the C&I Custom Rebate Program.

C&I CUSTOM REBATE - RETROFIT

PROGRAM DESCRIPTION

The C&I Custom Rebate Retrofit program will provide rebates to C&I customers
that install, replace or retrofit qualifying electric savings measures including
HVAC systems, motors, lighting, pumps, etc. All custom rebates will be
individually determined and analyzed to ensure that they pass the Societal
Benefit/Cost Test. Any measure that is pre-qualified (evaluated prior to being
installed) must produce a Societal Benefit/Cost test result of 1.0 or higher.

Custom rebates are calculated as the lesser of the following:

* A buydown to a two year payback
* 50% of the incremental cost

One customer may submit multiple rebate applications for different measures.
Each individual measure will be evaluated on its own merits. Similar measures
that are proposed in different facilities or buildings will be evaluated
separately.

Appendix C-6



--------------------------------------------------------------------------------



However, no customer, including those with multiple facilities or buildings, may
receive more then $40,000 in incentives for any program year.

As noted in the C&I Energy Audit program description, that program is designed
to encourage customers to implement audit recommendations that would qualify for
rebates under the C&I Custom Rebate Program.

EVALUATION

By design, the custom rebate program is self-evaluating. Impacts are based upon
detailed engineering analysis.

C&I CUSTOM REBATE - NEW CONSTRUCTION

PROGRAM DESCRIPTION

The C&I Custom Rebate New Construction will provide rebates to C&I customers
that install qualifying electric savings measures including HVAC systems,
motors, lighting, pumps, etc. All custom rebates will be individually determined
and analyzed to ensure that they pass the Societal Benefit/Cost Test. Any
measure that is pre-qualified (evaluated prior to being installed) must produce
a Societal Benefit/Cost test result of 1.0 or higher.

Custom rebates are calculated as the lesser of the following:

* A buydown to a two year payback
* 50% of the incremental cost

One customer may submit multiple rebate applications for different measures.
Each individual measure will be evaluated on its own merits. Similar measures
that are proposed in different facilities or buildings will be evaluated
separately. However, no customer, including those with multiple facilities or
buildings, may receive more then $40,000 in incentives for any program year.

Another component of this program is an online new construction guide that will
provide information to commercial builders and developers on energy efficiency
in new construction. It first allows the builder or developer to identify the
type of new construction building that is being planned, i.e. office building,
community center, fire station. It then lists a variety of environmental and
energy efficiency options and guides the builder or developer in prioritizing
investments for the best results. A sample of this software is available for
viewing at http://seattle.bnim.com/. KCP&L proposes to build a similar site for
the Kansas City metropolitan area but enhance it with features that tie into our
rates and will allow developers and builders to plan buildings that can maximize
our rates.

Appendix C-7



--------------------------------------------------------------------------------



EVALUATION

By design, the custom rebate program is self-evaluating. Impacts are based upon
detailed engineering analysis.

BUILDING OPERATOR CERTIFICATION PROGRAM

PROGRAM DESCRIPTION

The Building Operator Certification (BOC) Program is a market transformation
effort to train facility operators in efficient building operations and
management (O&M), establish recognition of and value for certified operators,
support the adoption of resource-efficient O&M as the standard in building
operations, and create a self-sustaining entity for administering and marketing
the training. This program requires a lot of effort and manpower. KCP&L cannot
accomplish the program objectives alone. In year one of this program, KCP&L will
work with the Missouri Department of Natural Resources to build a partnership
with other Missouri stakeholders (sponsors). Once this has been accomplished,
the program will begin to offer customers the Building Operator Training and
Certification (BOC) program. The program will use a portion of its sponsor's
funds (including the funds provided by KCP&L) to license the BOC curriculum from
the Northwest Energy Efficiency Council (NEEC), its developer. Building
operators that attend the training course will be expected to pay the cost of
the course, less a $100 rebate that will be issued upon successful completion of
all course requirements. The program is expected to attract customers with large
facilities (over 250,000 sq. ft.) that employ full time building operators.

EVALUATION

KCP&L will track the effectiveness of this program through the evaluations done
by the Missouri Department of Natural Resources.

MARKET RESEARCH

PROGRAM DESCRIPTION

The market research component of this program will concentrate on specific
opportunities to expand program offerings. Of particular interest will be
expanding rebates to other ENERGY STAR (registered trademark) rated appliances
such as washing machines; investigating the potential for a 2nd refrigerator
pickup program and offering incentives to small commercial customers for ENERGY
STAR (registered trademark) rated office equipment.

Appendix C-8



--------------------------------------------------------------------------------



3. DEMAND RESPONSE PROGRAMS

AIR CONDITIONING CYCLING

PROGRAM DESCRIPTION

The Air Conditioning Cycling (ACC) is a program by which KCP&L can reduce
residential and small commercial air conditioning load during peak summer days.
The company achieves this load reduction by sending a paging signal to a control
device attached to the customer's air conditioner. The control device then turns
the air conditioner off and on over a period of time depending on the control
and load reduction strategy establish by the company.

EVALUATION

This evaluation will contribute significantly to the decision to extend the
program.

* Collect customer hourly usage data for the first three summers.
* Evaluate capacity and energy impacts at the end of the third summer season.

THE ALLIANCE, AN ENERGY PARTNERSHIP PROGRAM

PROGRAM DESCRIPTION

The Alliance, an energy partnership program, is a curtailment and distributed
generation program designed to be a partnership with commercial and industrial
customers. It is comprised of three coordinated programs. These are MPower,
Distributed Generation and Commercial Lighting Curtailment. The program provides
incentives to customers to reduce their load or add customer generation to the
grid to offset the higher costs KCPL would incur without the reduced load or
added customer generation.

MPower is a contracted load curtailment program for large commercial and
industrial customers that provide a capacity and energy payment to participating
customers to curtail their usage during summer months when high electric demand
occurs. Customers are eligible for participation in the program by providing a
minimum load reduction of 200 kW during KCP&L's high usage/high cost periods.
The Missouri Public Service Commission and the Kansas Commerce Commission have
approved the program tariff, currently known as Peak Load Curtailment Credit
(PLCC). A new tariff will be filed as this two-part incentive program becomes
finalized. The customer contract could extend over several years.

Appendix C-9



--------------------------------------------------------------------------------



Distributed Generation is a program in which KCP&L contracts with a customer
that has on-site generation to use their generator when needed. This program
captures additional value from the customer's generator and provides support to
the utility grid. The customer contract is expected to be over several years.

Commercial Lighting Curtailment is a program in which KCP&L contracts with
commercial customers to reduce their lighting load when requested. This is
accomplished by permanently installing control devices that either reduce the
voltage to the lights or turn off perimeter lighting in office buildings. In
either case new equipment will be installed to achieve this load reduction. The
load curtailment contract will extend over several years.

EVALUATION

This evaluation will contribute significantly to the decision to extend the
program.

* Customer research
          - Focus groups - Sept '05 and Sept '06
          - Telephone surveys - Oct '05 and Oct '06
* Process evaluation - Dec '05 and Dec '06
* Impact evaluation - Nov '05 and Nov '06

Appendix C-10



--------------------------------------------------------------------------------



Rev 2/3/05 to separate































AA from EE










Allocation


Year 1 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL













$6,441,583

$3,520,340

$2,921,240

53,743

30,363

23,379

9,476,868

5,360,226

4,116,637

CUMMULATIVE TOTAL













$6,441,583

$3,520,340

$2,921,240

53,743

30,363

23,379

9,476,868

5,360,226

4,116,637

































Annual DR Totals













$3,366,733

$1,718,466

$1,648,267

49,977

28,320

21,656

1,964,327

1,137,555

826,772

Cumulative DR Totals













$3,366,733

$1,718,466

$1,648,267

49,977

28,320

21,656

1,964,327

1,137,555

826,772

































Annual EE Totals













$2,591,750

$1,414,561

$1,177,189

3,665

1,958

1,707

7,096,000

3,873,193

3,222,807

Cumulative EE Totals













$2,591,750

$1,414,561

$1,177,189

3,665

1,958

1,707

7,096,000

3,873,193

3,222,807

































Annual AFF Total













$483,100

$387,312

$95,784

101

85

16

416,541

349,478

67,058

Cumulative AFF Totals













$483,100

$387,312

$95,784

101

85

16

416,541

349,478

67,058

































































Affordability

































































Affordable New Homes



Dir Imp



R-Aff



NC

Currently allocated by % of low income in each state. Incentives to be by
actual.



83.9%



16.1%



$16,000



$13,424



$2,573



15



13



2



25,360



21,277



4,078

































Low Income Weatherization (non-KCMO)


Dir Imp


R-Aff


Ret

By est. low income population without KCMO


20.4%


79.6%


$117,100


$23,888


$93,212



86



72



14



391,181



328,201



62,980

Low Income WX-KCMO









100%

0%

$350,000

$350,000

$0


Allocation for total

 

 

 


By est. low income population


83.9%


16.1%

 

 

 

































Energy Efficiency

































































Online EE information/analysis (Nexus)




Educ




R




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




51.5%




48.5%




$281,750




$144,989




$136,761




0




0




0




0




0




0



































Home Performance-Training



Dir Imp



R



Ret

Can be limited by state but with great difficulty. Crews work both states.



51.5%



48.5%



$177,500



$91,342



$86,159



0



0



0



0



0



0



































Change a Light-Save the World



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%



$152,500



$78,477



$74,024



1,125



579



546



2,475,000



1,273,635



1,201,365



































Cool Homes Program



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%



$955,000



$491,443



$463,557



1,668



858



810



1,948,000



1,002,441



945,559



































Energy Star Homes



Dir Imp



R



NC

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%



$80,000



$41,168



$38,832



0



0



0



0



0



0

































PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$25,000

$25,000

$0

0

0

0

0

0

0



































Online EE information/analysis (Nexus)




Educ




C




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




59.8%




40.3%




$0




$0




$0




0




0




0




0




0




0



































C&I Energy Audits



Educ



Comm



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%



$0



$0



$0



0



0



0



0



0



0



































Custom Rebates



Dir Imp



M&L C&I



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%



$30,000



$17,925



$12,075



0



0



0



0



0



0



































Custom Rebates



Dir Imp



M&L C&I



NC

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%



$707,500



$422,731



$284,769



872



521



351



2,673,000



1,597,118



1,075,883

































Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

0

0

0

0

0

0


































Market Research


0


All


0

By % only; cannot be separated


50.0%


50.0%


$77,500


$38,750


$38,750


0


0


0


0


0


0

































Demand Response































































Residential A/C Cycling









42.3%

57.7%

$1,503,834

$636,122

$867,712

4,532

1,917

2,615

23,537

9,956

13,581

Commercial Curtailment









58.1%

41.9%

$1,862,899

$1,082,344

$780,555

45,445

26,404

19,041

1,940,790

1,127,599

813,191

































































Budget includes capital &
O&M                                                                                    Appendix
C

Rev 2/3/05 to separate































AA from EE

 

 

 

 

Allocation

Year 2 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

KWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$8,935,244

$4,952,111

$3,983,127

25,985

14,076

11,909

15,072,964

8,553,823

6,519,131

CUMMULATIVE TOTAL

 

 

 

 

 

 

$15,376,827

$8,472,451

$6,904,367

79,728

44,439

35,289

24,549,832

13,914,049

10,635,768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$3,948,794

$2,006,589

$1,942,205

19,281

10,378

8,903

523,584

297,215

226,370

Cumulative DR Totals

 

 

 

 

 

 

$7,315,527

$3,725,055

$3,590,472

69,258

38,699

30,559

2,487,911

1,434,770

1,053,141

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$4,437,350

$2,494,785

$1,942,565

6,579

3,593

2,986

14,062,500

7,848,116

6,214,384

Cumulative EE Totals

 

 

 

 

 

 

$7,029,100

$3,909,347

$3,119,753

10,244

5,551

4,693

21,158,500

11,721,309

9,437,191

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$549,100

$450,736

$98,357

125

105

20

486,880

408,492

78,378

Cumulative AFF Totals

 

 

 

 

 

 

$1,032,200

$838,049

$194,142

226

190

36

903,421

757,970

145,436

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes



Dir Imp



R-Aff



NC

Currently allocated by % of low income in each state. Incentives to be by
actual.



83.9%



16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)


Dir Imp


R-Aff


Ret

By est. low income population without KCMO


20.4%


79.6%

$117,100

$23,888

$93,212



96



81



15



436,160



365,938



70,222

Low Income WX-KCMO

 

 

 

 

100%

0%

$400,000

$400,000

$0


Allocation for total

 

 

 


By est. low income population


83.9%


16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



































Online EE information/analysis (Nexus)




Educ




R




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




51.5%




48.5%

$223,950


$115,245


$108,705


0


0


0


0


0


0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Home Performance-Training



Dir Imp



R



Ret

Can be limited by state but with great difficulty. Crews work both states.



51.5%



48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Change a Light-Save the World



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Cool Homes Program



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Energy Star Homes



Dir Imp



R



NC

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$545,000

$280,457

$264,543

466

240

226

1,303,500

670,781

632,719

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%


$125,000


$125,000


$0


0


0


0


0


0


0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)




Educ




C




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




59.8%




40.3%

$240,900

$143,938

$96,962

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits



Educ



Comm



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$502,500

$300,244

$202,256

697

416

281

2,138,000

1,277,455

860,545

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



NC

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research


0


All


0

By % only; cannot be separated


50.0%


50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$1,820,634

$770,128

$1,050,506

5,215

2,206

3,009

44,226

18,708

25,519

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$2,128,160

$1,236,461

$891,699

14,066

8,172

5,894

479,358

278,507

200,851

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital &
O&M                                                                                                       Appendix
C

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 3 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$10,132,247

$5,675,353

$4,456,886

22,500

12,138

10,362

17,544,272

9,930,465

7,613,797

CUMMULATIVE TOTAL

 

 

 

 

 

 

$25,509,074

$14,147,804

$11,361,253

102,228

56,578

45,650

42,094,104

23,844,514

18,249,565

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$4,285,047

$2,197,458

$2,087,589

14,975

7,987

6,988

592,050

335,027

257,023

Cumulative DR Totals

 

 

 

 

 

 

$11,600,574

$5,922,513

$5,678,060

84,233

46,686

37,547

3,079,961

1,769,797

1,310,164

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,205,600

$2,963,726

$2,241,874

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$12,234,700

$6,873,073

$5,361,627

17,634

9,589

8,045

37,577,500

20,869,374

16,708,127

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$641,600

$514,169

$127,423

135

113

22

533,222

447,373

85,839

Cumulative AFF Totals

 

 

 

 

 

 

$1,673,800

$1,352,218

$321,565

361

303

58

1,436,643

1,205,343

231,274

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes



Dir Imp



R-Aff



NC

Currently allocated by % of low income in each state. Incentives to be by
actual.



83.9%



16.1%

$39,500

$33,141

$6,352

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)


Dir Imp


R-Aff


Ret

By est. low income population without KCMO


20.4%


79.6%

$152,100

$31,028

$121,072

106

89

17

485,502

404,819

77,683

Low Income WX-KCMO

 

 

 

 

100%

0%

$450,000

$450,000

$0


Allocation for total

 

 

 


By est. low income population


83.9%


16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



































Online EE information/analysis (Nexus)




Educ




R




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




51.5%




48.5%

$201,300

$103,589

$97,711

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Home Performance-Training



Dir Imp



R



Ret

Can be limited by state but with great difficulty. Crews work both states.



51.5%



48.5%

$147,500

$75,904

$71,597

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Change a Light-Save the World



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Cool Homes Program



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$1,405,000

$723,013

$681,987

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Energy Star Homes



Dir Imp



R



NC

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$985,000

$506,881

$478,119

933

480

453

2,607,000

1,341,562

1,265,438

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)




Educ




C




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




59.8%




40.3%

$171,800

$102,651

$69,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits



Educ



Comm



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$727,500

$434,681

$292,819

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



NC

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research


0


All


0

By % only; cannot be separated


50.0%


50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$1,849,076

$782,159

$1,066,917

4,518

1,911

2,607

56,669

23,971

32,698

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$2,435,971

$1,415,299

$1,020,672

10,457

6,076

4,382

535,381

311,056

224,325

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital &
O&M                                                                                                       Appendix
C

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 4 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$11,863,239

$6,545,076

$5,318,157

39,634

21,658

17,976

18,289,046

10,369,124

7,919,912

CUMMULATIVE TOTAL

 

 

 

 

 

 

$37,372,313

$20,692,880

$16,679,410

141,862

78,236

63,626

60,383,150

34,213,638

26,169,476

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$6,113,589

$3,083,769

$3,029,821

32,099

17,498

14,601

1,291,845

735,949

555,896

Cumulative DR Totals

 

 

 

 

 

 

$17,714,163

$9,006,282

$8,707,881

116,332

64,183

52,149

4,371,806

2,505,746

1,866,060

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,100,550

$2,910,571

$2,189,979

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$17,335,250

$9,783,644

$7,551,606

25,024

13,628

11,396

53,996,500

30,017,438

23,979,062

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$649,100

$550,736

$98,357

145

122

23

578,201

485,111

93,080

Cumulative AFF Totals

 

 

 

 

 

 

$2,322,900

$1,902,954

$419,922

506

425

81

2,014,844

1,690,454

324,354

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes



Dir Imp



R-Aff



NC

Currently allocated by % of low income in each state. Incentives to be by
actual.



83.9%



16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)


Dir Imp


R-Aff


Ret

By est. low income population without KCMO


20.4%


79.6%

$117,100

$23,888

$93,212

116

97

19

527,481

442,557

84,924

Low Income WX-KCMO

 

 

 

 

100%

0%

$500,000

$500,000

$0


Allocation for total

 

 

 


By est. low income population


83.9%


16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



































Online EE information/analysis (Nexus)




Educ




R




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




51.5%




48.5%

$205,350

$105,673

$99,677

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Home Performance-Training



Dir Imp



R



Ret

Can be limited by state but with great difficulty. Crews work both states.



51.5%



48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Change a Light-Save the World



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Cool Homes Program



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Energy Star Homes



Dir Imp



R



NC

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$935,000

$481,151

$453,849

933

480

453

2,607,000

1,341,562

1,265,438

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)




Educ




C




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




59.8%




40.3%

$172,700

$103,188

$69,512

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits



Educ



Comm



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$737,500

$440,656

$296,844

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



NC

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research


0


All


0

By % only; cannot be separated


50.0%


50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$2,963,461

$1,253,544

$1,709,917

7,290

3,084

4,206

92,486

39,122

53,364

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$3,150,128

$1,830,225

$1,319,904

24,809

14,414

10,395

1,199,359

696,827

502,531

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital &
O&M                                                                                                       Appendix
C

Rev 2/3/05 to separate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA from EE

 

 

 

 

Allocation

Year 5 Estimates















Program

Type

Seg- ment

NC/Ret

Allocation Comments

MO

KS

$ Total

$ MO

$ KS

kW Total

kW MO

kW KS

kWh Total

kWh MO

kWh KS

ANNUAL TOTAL

 

 

 

 

 

 

$15,409,699

$8,301,495

$7,108,199

61,531

33,600

27,931

19,466,069

11,059,733

8,406,326

CUMMULATIVE TOTAL

 

 

 

 

 

 

$52,782,013

$28,994,374

$23,787,608

203,393

111,836

91,557

79,849,220

45,273,372

34,575,802

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual DR Totals

 

 

 

 

 

 

$9,605,249

$4,787,667

$4,817,582

53,986

29,431

24,554

2,423,889

1,388,821

1,035,068

Cumulative DR Totals

 

 

 

 

 

 

$27,319,413

$13,793,949

$13,525,463

170,318

93,615

76,703

6,795,696

3,894,567

2,901,128

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual EE Totals

 

 

 

 

 

 

$5,105,350

$2,913,091

$2,192,259

7,390

4,038

3,352

16,419,000

9,148,064

7,270,936

Cumulative EE Totals

 

 

 

 

 

 

$22,440,600

$12,696,734

$9,743,866

32,414

17,666

14,748

70,415,500

39,165,502

31,249,998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual AFF Total

 

 

 

 

 

 

$699,100

$600,736

$98,357

155

130

25

623,180

522,848

100,322

Cumulative AFF Totals

 

 

 

 

 

 

$3,022,000

$2,503,691

$518,279

661

555

106

2,638,024

2,213,302

424,676

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Affordable New Homes



Dir Imp



R-Aff



NC

Currently allocated by % of low income in each state. Incentives to be by
actual.



83.9%



16.1%

$32,000

$26,848

$5,146

29

24

5

50,720

42,554

8,156

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Income Weatherization (non-KCMO)


Dir Imp


R-Aff


Ret

By est. low income population without KCMO


20.4%


79.6%

$117,100

$23,888

$93,212

126

106

20

572,460

480,294

92,166

Low Income WX-KCMO

 

 

 

 

100%

0%

$550,000

$550,000

$0


Allocation for total

 

 

 


By est. low income population


83.9%


16.1%

 

 

 

































Energy Efficiency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



































Online EE information/analysis (Nexus)




Educ




R




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




51.5%




48.5%

$209,550

$107,834

$101,716

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Home Performance-Training



Dir Imp



R



Ret

Can be limited by state but with great difficulty. Crews work both states.



51.5%



48.5%

$127,500

$65,612

$61,889

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Change a Light-Save the World



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$152,500

$78,477

$74,024

1,125

579

546

2,475,000

1,273,635

1,201,365

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Cool Homes Program



Dir Imp



R



Ret

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$1,355,000

$697,283

$657,717

2,490

1,281

1,209

2,907,000

1,495,942

1,411,058

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


Energy Star Homes



Dir Imp



R



NC

Promotion by %. Incentives to be by actual. Can be by state.



51.5%



48.5%

$935,000

$481,151

$453,849

933

480

453

2,607,000

1,341,562

1,265,438

PAYS-type Concept

Dir Imp

R

Ret

MO only

100%

0%

$250,000

$250,000

$0

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Online EE information/analysis (Nexus)




Educ




C




Ret

Set up/software/monthly maintenance by %. User fee to be by actual. Can be made
available by state only.




59.8%




40.3%

$173,300

$103,547

$69,753

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C&I Energy Audits



Educ



Comm



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$60,000

$35,850

$24,150

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



Ret

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$737,500

$440,656

$296,844

1,041

622

419

3,191,000

1,906,623

1,284,378

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Custom Rebates



Dir Imp



M&L C&I



NC

Promotion by %. Incentives to be by actual. Can be by state.



59.8%



40.3%

$922,500

$551,194

$371,306

1,301

777

524

3,989,000

2,383,428

1,605,573

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Operator Certification

Dir Imp

M&L C&I

Ret

Can be by state.

59.8%

40.3%

$105,000

$62,738

$42,263

500

299

201

1,250,000

746,875

503,125

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Market Research


0


All


0

By % only; cannot be separated


50.0%


50.0%

$77,500

$38,750

$38,750

0

0

0

0

0

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Demand Response

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

































Residential A/C Cycling

 

 

 

 

42.3%

57.7%

$5,018,876

$2,122,985

$2,895,892

12,242

5,179

7,064

123,156

52,095

71,061

Commercial Curtailment

 

 

 

 

58.1%

41.9%

$4,586,373

$2,664,683

$1,921,690

41,743

24,253

17,491

2,300,733

1,336,726

964,007

































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Budget includes capital &
O&M                                                                                                       Appendix
C



--------------------------------------------------------------------------------



Kansas City Power & Light

Strategic Initiative Projects

Projected In-Service Dates











In-Service

AA22

Iatan 2 500MW Unit

6/01/2010

AA23

Wind Generation 100MW 2006

12/1/2006

AT01

Iatan Railroad Bridge

12/31/2009







AF42

L1 FGD Scrubber Repl

12/31/2009

AF43

L1 Baghouse

5/31/2009

AF64

LAC #1 SCR

4/30/2007







AG61

Iatan 1 SCR

11/30/2008

AG62

Iat 1 FGD Scrubber

11/30/2008

AG69

Iatan 1 Baghouse

11/30/2008

BC19

345KV Iatan-Nashua Line

12/31/2009

BD05

Upgrade Xfrmr at W. Gardner

7/1/2008

BD23

Nashua Sub-345KV Ring Bus

12/1/2009

BD44

Iatan Sub Expansion

12/31/2008

BE27

Wind Generation Sub 1

6/30/2006

BP01

Trans Asset Mgmt System

Multiple

KA50

Asset Mgmt Strategic Init

Multiple

KA51

Distributed Utility

Multiple

KA52

Accelarated Dist Automation

Multiple

Appendix D-1



--------------------------------------------------------------------------------



REGULATORY INITIATIVES
CAPITAL/AMORTIZATIONS PROJECTS
($000's)

PROJECT

2005

2006

2007

2008

2009*

TOTAL

IATAN 2

13,027

30,912

138,421

246,136

347,761

776,257

WIND GENERATION

19,215

111,623

0

0

0

130,838

ENVIRONMENTAL

8,387

44,949

107,900

101,2225

9,352

271,813

ASSET MANAGEMENT

4,000

5,696

8,501

11,309

12,820

42,326

DSM PROGRAMS

6,442

8,935

10,132

11,863

15,410

52,782















TOTAL

51,071

202,115

264,954

370,533

385,343

1,274,016































 

*Iatan 2 numbers includes $148,680(000) of expenditures in 2010

Appendix D-2



--------------------------------------------------------------------------------



Asset Management Plan

The following is KCPL's description of the Asset Management activities at Kansas
City Power & Light Co. (KCP&L). Asset Management at KCP&L is the structured and
disciplined process to develop the program of work for system expansion, system
improvements, and maintenance; both corrective and preventive. Figure 1
illustrates the process to develop and execute the scope of work. Our objective
is to provide a scope of work to achieve the following three key corporate
strategic goals for the least overall cost:

*

Mitigate risks of major outage events to our customers - an example may be the
refurbishment or replacement of substation circuit breakers.

*

Minimize SAIDI as it is related to duration and number of outages to our
customers - examples of this may be employing distribution automation and/or
focused asset replacement programs.

*

Minimize number of customers with multiple interruptions - examples of this may
be employing distribution automation, poor performing circuit programs, and
equipping substation breakers with auto fuse saving control.

KCP&L is currently working to enhance and develop tools and processes, improve
our internal communications for feedback, and heighten our industry
participation in automation, reliability and asset management related
activities. We are using these methods to make use of technology to get the most
out of our existing system and to modify existing programs and initiatives to
focus on the greatest contributing factors to outages and system failures. KCP&L
has already been making strides in utilizing the 2004 implementation of our
Outage Management System to develop customer focused reliability programs.

KCP&L has developed a budget to manage identified risks, maintain our system
capacity levels to meet forecasted growth and repair facilities as they reach
their end of life. We have also included in this budget the implementation of
technologies like Distribution Automation to help control costs and improve
performance. This budget has inherent risk in that the system is aging and we
have known pockets of poor performing facilities. We expect from experiences of
other utilities that failure rates of certain components will increase over
time. The current budget does not address this issue therefore the following
impacts on operations will eventually be realized:

*

Aging infrastructure results in more frequent component failures

*

Higher O&M costs

*

Higher unplanned Capital costs

*

Reduced customer reliability (i.e., higher SAIDI, SAIFI, MAIFI and number of
customers with multiple interruptions)

Appendix D-3



--------------------------------------------------------------------------------



We have developed plans to address this issue that require additional funds.
This plan allocates resources to address known issues on the system that either
present the highest risk of a major system outage or impact customers through
multiple outages over relatively short spans of time. To do this we intend to
implement projects to address the identified system risks and allocate renewal
programs where asset and performance data indicate the need. We will also apply
technologies such as distribution automation to improve system performance.
Another benefit of automation is to isolate failing system components, thereby
mitigating the customer impact and focusing the replacement needs.

This plan includes the following elements:

*

Conduct a system wide condition assessment and inventory of the overhead
distribution system

*

Implement projects to address components which are nearing their end of life

*

Utilize customer outage data to develop programs that minimize the number of
outages customers experience

*

Utilize industry experience with our inventory and performance data to conduct
studies to develop targeted renewal programs

*

Refine our maintenance practices to optimize costs and extend the life of
existing facilities

*

Implement distribution automation programs.

By implementing this plan, we can expect to:

*

Manage asset replacement schedules and our aging infrastructure

*

Define future capital requirements

*

Optimize system maintenance

*

Improve system design for better long term performance

*

Maintain Tier 1 reliability performance

*

Identify the best opportunities for strategic capital and O&M investments

The capital requirements for our plan are shown below. This plan request assumes
a certain level of maintenance expenditures including a project to conduct a
system wide condition assessment and inventory of the overhead distribution
system. This project is predominately a maintenance expenditure that provides
substantial return by improving our ability to target capital renewal programs
towards facilities that are nearing end of life. Our plan is to implement this
project in 2005 and complete it in 2008. We intend to manage our capital spend
through this period of higher overall cash requirements using our improved
Outage Management System, enhanced processes and more complete asset data.

Appendix D-4



--------------------------------------------------------------------------------



Proposed Capital Expenditure Level Increases (excluding demand response
programs)

(in millions)

2005

2006

2007

2008

2009

Total

Plan Request *

$4.0

$5.7

$8.5

$11.3

$12.8

$42.3

 

 

 

 

 

 

 

* These multi-year expenditures are increases above the normal capital
expenditures for the years stated.

This plan provides adequate capital to address known system issues and maintain
Tier 1 reliability performance. We feel that we can manage the system through
this period with these funds.

Appendix D-5



--------------------------------------------------------------------------------



Credit Ratio Ranges & Definitions

 

AA

 

A

 

 

BBB

 

 

BB































 

Min.

Max.

 

Min.

Max.

 

 

Min.

Top 1/3

Max.

 

 

Min.

Max.































 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Debt to Total Capitalization

(1)

32%

40%

 

40%

48%

 

 

48%

51%

58%

 

 

58%

62%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds From Operations Interest Coverage

(2)

5.2x

6.0x

 

4.2x

5.2x

 

 

3.0x

3.8x

4.2x

 

 

2.0x

3.0x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Funds From Operations as a % of Average Total Debt

(3)

35%

45%

 

28%

35%

 

 

18%

25%

28%

 

 

12%

18%


































Ratio Definitions:

(1) "Total Debt to Total Capitalization" is calculated as Total Debt divided by
Total Capitalization where Total Debt and Total Capitalization are defined as
below:

- Total Debt is calculated as:

* Notes Payable + Current Maturities of Long-Term Debt + Current Capitalized
Lease Obligations + Long-Term Debt + Capitalized Lease Obligations + Total
Off-Balance Sheet Debt

- "Total Off-Balance Sheet Debt" includes off-balance sheet financings such as:

* Operating and synthetic leases, accounts receivable securitizations,
contingent liabilities and other potential off-balance sheet obligations

- Total Capitalization includes:

* Total Debt + Minority Interest + Total Preferred and Preference Stock + Common
Stock Equity

(2) "Funds From Operations Interest Coverage" is calculated as (Funds From
Operations + Gross Interest Expense) divided by Gross Interest Expense where
Funds From Operations and Gross Interest Expense are defined as below:

- Funds From Operations is calculated as:

* Cash From Operations - Working Capital

- Gross Interest Expense is calculated as:

* Interest Expense (net) + Allowance For Borrowed Funds Used During Construction
+ Interest on Off-Balance Sheet Debt

(3) "Funds From Operations as a % of Average Total Debt" is calculated as Funds
From Operations divided by Average Total Debt where Funds From Operations and
Average Total Debt are defined as below:

- Funds From Operations

* As defined above

- Average Total Debt is calculated as:

* The average total debt over the period subject to analysis

Appendix E-1



--------------------------------------------------------------------------------



Adjustment of Amortization Amounts
Illustration

Illustration of the Method Used to Determine the Adjustment to Amortization
Amounts Required for KCPL to Meet Investment Grade Credit Guidelines.

Method:

For the purpose of this example, the base financial information, provided by
KCPL in its 2003 surveillance report and other KCPL financial statements, was
used. KCPL made adjustments to this base financial information to include
certain off balance sheet items. These adjustments were to conform with rating
agency methods for balance sheet statement. KCPL identified these accounting
adjustments, such as the equivalent debt treatment of operating leases and
capacity contracts. The equivalent debt treatment of these off balance sheet
items was determined by calculating the net present value of the future stream
of lease or contract payments. The base 2003 financial information was then
adjusted by the equivalent debt balances and the interest expense associated
with the equivalent debt balances. From this adjusted information, KCPL then
calculated the three guideline ratios defined in Appendix E allocated to the
Missouri jurisdiction. If any of the operational guideline metrics fell below
the required criteria, then KCPL would determine the amount of additional funds
from operations that would be required for KCPL to meet the operational
guideline.

Current guidelines for top third of BBB category for a business profile 6
(equivalent business profile to KCPL) company

:



a. 51% Total debt to total capital
b. 3.8x Funds from operations interest coverage (an operational guideline)
c. 25% Funds from operations as a percentage of average total debt(an
operational guideline)

Explanation of Attachment 1 to Appendix F: Additional Amortization Required

This illustration is based on KCPL financial information consisting of
information from its 2003 surveillance report and other KCPL financial
statements. This illustration assumes that the Commission has found all
expenditures to be prudent and reasonable. For this illustration, KCPL
statements were placed on a jurisdictional basis by applying an allocation
factor to the KCPL balances. This illustration assumes that the Commission has
accepted the jurisdictional amounts used in these calculations. The base
jurisdictional information was used to calculate the three (3) rating agency
guidelines. In this illustration, the Missouri jurisdictional funds from
operations (FFO) as a percent of average debt was found to be 23.3%, which is
below the guideline criteria of 25%. In order for the guideline to be achieved,
$12,006,000 of additional FFO would be needed from Missouri. The additional FFO
was then studied to determine if there would be any additional tax impacts on
cash flow resulting from the additional FFO. This illustration assumes that the
entire additional FFO would have negative tax cash flow impacts, thereby
resulting in an additional amortization of $19,569,000 needed in order to meet

Appendix F-1



--------------------------------------------------------------------------------



the guideline level. The Signatory Parties have not agreed to a methodology to
determine the tax impacts related to additional FFO. In this illustration, the
revenue requirement amount equals the amortization amount. The overall impact on
Missouri customers would be a 4.2% increase in revenue requirement.

Explanation of Additional Financial Information Shown on Lines 43 and 50 through
52 of Attachment 1 to Appendix F.

Line 43 - Capital Lease Obligations - Costs recorded as a capital lease for
KCPL's obligations related to the 345 KV Missouri-Iowa-Nebraska Transmission
line under a coordination agreement with seven regional utilities.

Line 50 - Operating Lease Debt Equivalent - Present value of future lease
payments for various operating leases including railcars, the 345 KV line from
Wolf Creek to LaCygne and facilities for 1201 Walnut and 801 Charlotte.

Line 51 - Purchase Power Debt Equivalent - Present value of purchased power
capacity obligation.

Line 52 - Accounts Receivable Sale - Maximum amount of borrowing under a
receivables securitization agreement.

Transactions included in the amounts above are subject to review by the
Commission for prudence. Amounts determined to be not prudent will not be
included in the calculation of the financial ratios for purposes of adjusting
the amortization amount. The prudence and reasonableness of these transactions
will be determined in KCPL's next general rate case.

The illustration does not include the effect of SO2 sales on cash flow because
currently these sales have not occurred. To the extent actual SO2 sales occur,
these sales will be included as cash flow for purposes of Appendix F and whether
the resulting projected cash flow meets the ratio values.

Appendix F-2



--------------------------------------------------------------------------------



Attachment 1 to Appendix F







Total

Jurisdictional

Jurisdictional

Jurisdictional

Line





Company

Allocation

Adjustments

Proforma















Information from the Company's annual Surveillance Report



7

Rate Base



Surveillance Report Schedule 1, Column 603 & 604, Line 0260

2,214,826

1,182,007





8

Jusrisdictional Allocator for Capital



Jurisdictional Rate Base / Total Company Rate Base



53.4%





9















10

Total Capital



Surveillance Report Capitalization Worksheet

2,237,339

1,194,021

-

1,194,021

11

Equity



Surveillance Report Capitalization Worksheet

1,109,125

591,917

-

591,917

12

Preferred



Surveillance Report Capitalization Worksheet

0

0



0

13

Long-term Debt



Surveillance Report Capitalization Worksheet

1,128,214

602,104



602,104

14

Cost of Debt



Surveillance Report Capitalization Worksheet

5.68%

5.68%



5.68%

15

Interest Expense



Line 13 * Line 14

64,056

34,185

-

34,185

16















17

Retail Sales Revenue



Surveillance Report Schedule 2, Line 0040

882,766

470,668

19,569

490,237

18

Other Revenue



Line 19 - Line 17

172,134

91,212



91,212

19

Operating Revenue



Surveillance Report Schedule 1, Line 0010

1,054,900

561,880

19,569

581,449

20















21

Operating & Maintenance Expenses



Surveillance Report Schedule 1, Line 0040

537,391

312,380



312,380

22

Depreciation



Surveillance Report Schedule 1, Line 0050

134,792

75,744



75,744

23

Amortization



Surveillance Report Schedule 1, Line 0060

11,533

6,340

19,569

25,909

24

Interest on Customer Deposits



Surveillance Report Schedule 1, Line 0065

0

379



379

25

Taxes other than income taxes



Surveillance Report Schedule 1, Line 0070

95,495

31,009



31,009

26

Federal and State income taxes



Surveillance Report Schedule 1, Line 0080

86,605

38,669

0

38,669

27

Gains on disposition of plant



Surveillance Report Schedule 1, Line 0085

34

0



0

28

Total Electric Operating Expenses



Sum of Lines 21 to 27

865,851

464,520

19,569

484,089

29















30

Operating Income



Surveillance Report Schedule 1, Line 0120

189,049

97,360

0

97,360

31

less Interest Expense



- Line 15

(64,056)

(34,185)

-

(34,185)

32

Depreciation



Surveillance Report Schedule 1, Line 0050

134,792

75,744

-

75,744

33

Amortization



Surveillance Report Schedule 1, Line 0060

11,533

6,340

19,569

25,909

34

Deferred Taxes



Surveillance Report Schedule 7, Column 601, Line 0550

30,923

16,503

(7,562)

8,941

35

Funds from Operations (FFO)



Sum of Lines 30 to 34

302,241

161,762

12,006

173,768

36















37

Net Income



Line 30 + Line 31

124,993

63,175

-

63,175

38

Return on Equity



Line 37 / Line 11

11.3%

10.7%

0.0%

10.7%

39

Unadjusted Equity Ratio



Line 11 / Line 10

49.6%

49.6%

0.0%

49.6%

















































Additional financial information needed for the calculation of ratios

43

Capitalized Lease Obligations



KCPL Trial Balance accts 227100 & 243100

2,402

1,282



1,282

44

Short-term Debt Balance



KCPL Trial Balance accts 231xxx

-

-



-

45

Short-term Debt Interest



KCPL T.B. accts 831014, 831015, 831016

560

299



299

















































Adjustments made by Rating Agencies for Off-Balance Sheet Obligations

49

Debt Adjustments for Off-Balance Sheet Obligations













50

Operating Lease Debt Equivalent



Present Value of Operating Lease Obligations discounted @ 10%

76,800

40,987



40,987

51

Purchase Power Debt Equivalent



Present Value of Purchase Power Obligations discounted @ 10%

25,000

13,342



13,342

52

Accounts Receivable Sale



KCPL Trial Balance account 142011

70,000

37,358



37,358

53

Total OBS Debt Adjustment



Sum of Lines 50 to 52

171,800

91,686

-

91,686

54















55

Interest Adjustments for Off-Balance Sheet Obligations













56

Present Value of Operating Leases



Line 50 * 10%

7,680

4,099

-

4,099

57

Purchase Power Debt Equivalent



Line 51 * 10%

2,500

1,334

-

1,334

58

Accounts Receivable Sale



Line 52 * 5%

3,500

1,868

-

1,868

59

Total OBS Interest Adjustment



Sum of Lines 56 to 58

13,680

7,301

-

7,301

















































Ratio Calculations

63

Adjusted Interest Expense



Line 15 + Line 45 + Line 59

78,296

41,785

-

41,785

64

Adjusted Total Debt



Line13 + Line 43 + Line 44 + Line 53

1,302,416

695,072

-

695,072

65

Adjusted Total Capital



Line 10 + Line 43 + Line 44 + Line 53

2,411,541

1,286,989

-

1,286,989

66















67

FFO Interest Coverage



(Line 35 + Line 63) / Line 63

4.86

4.87

0.29

5.16

68

FFO as a % of Average Total Debt



Line 35 / Line 64

23.2%

23.3%

1.7%

25.0%

69

Total Debt to Total Capital



Line 64 / Line 65

54.0%

54.0%

0.0%

54.0%

















































Changes required to meet ratio targets

73

FFO Interest Coverage Target





3.80

3.80

0.00

3.80

74

FFO adjustment to meet target



(Line 73 - Line 67) * Line 63

(83,012)

(44,764)

(12,006)

(56,770)

75

Interest adjustment to meet target



Line 35 * ( 1 / (Line 73 - 1) - 1 / (Line 67 - 1))

29,647

15,987

4,288

20,275

76















77

FFO as a % of Average Total Debt Target





25%

25%

0%

25%

78

FFO adjustment to meet target



(Line 77 - Line 68) * Line 64

23,363

12,006

(12,006)

(0)

79

Debt adjustment to meet target



Line 35 * ( 1 / Line 77 - 1 / Line 68)

(93,452)

(48,026)

48,026

0

80















81

Total Debt to Total Capital Target





51%

51%

0%

51%

82

Debt adjustment to meet target



(Line 81 - Line 69) * Line 65

(72,530)

(38,708)

-

(38,708)

83

Total Capital adjustment to meet target



Line 64 / Line 81 - Line 65

142,216

75,898

-

75,898

















































Amortization and Revenue needed to meet targeted ratios

87

FFO adjustment needed to meet target ratios



Maximum of Line 74 , Line 78 , or Zero

23,363

12,006

(12,006)

-

88

Effective income tax rate



Surveillance Report Schedule 7, Line 0370 / Line 0160

38.57%

38.64%

38.64%

38.64%

89

Deferred income taxes *



- Line 87 * Line 88 / ( 1 - Line 88 )

(14,670)

(7,562)

7,562

-

90

Total amortization required for the FFO adjustment



Line 87 - Line 89

38,033

19,569

(19,569)

-

91















92

Retail Sales Revenue Adjustment



Adj=Sum(Line 21 to Line 25)+Line 27-Line 18-Line 31+(Line 11*Line 38)/(1-Line
88)



470,668

19,569

490,237

93

Percent increase in retail sales revenue



Line 92 Jurisdictional Adjustments / Line 92 Jurisdictional





4.2%





* Adjusted for known and measurable changes including changes related to new
plant in-service





Appendix F-3



--------------------------------------------------------------------------------



Kansas City Power & Light Company


Depreciation & Amortization Rates
Missouri Jurisdictional



Account


Acct.
No.

Avg.
Service
Life


Net
Salvage


Deprec.
Rate












Total Steam Production (Note)

 

 

 

 

Structures & Improvements

311

30.5

-1.0%

3.31%

Structures & Improv - Haw 5 Rebuild

311

 

 

0.82%

Boiler Plant Equipment (incl trains)

312

28.6

-4.0%

3.63%

Boiler Plant Equip - Haw 5 Rebuild

312

 

 

0.90%

Turbogenerator Units

314

32.3

-1.0%

3.13%

Accessory Electric Equipment

315

31.3

-1.0%

3.23%

Accessory Electric Equip - Haw 5 Rebuild

315

 

 

0.80%

Acc Electric Equip - Computers (like 391)

315

18.4

1.0%

5.40%

Miscellaneous Power Plant Equipment

316

28.0

2.0%

3.50%

Misc Power Plant Equip - Haw 5 Rebuild

316

 

 

0.87%

 

 

 

 

 

Total Nuclear Production (Note)

 

 

 

 

Structures & Improvements

321

 

 

1.55%

Reactor Plant Equipment

322

 

 

1.73%

Turbogenerator Unites

323

 

 

1.96%

Accessory Electric Equipment

324

 

 

1.73%

Miscellaneous Power Plant Equipment

325

 

 

2.36%

Nuclear Plant Write-Off

328

 

 

1.73%

 

 

 

 

 

Total Combustion Turbines

 

 

 

 

Structures & Improvements

341

24.3

0.0%

4.12%

Fuel Holders, Producers, & Acc. Equip.

342

24.3

0.0%

4.12%

Generators

344

24.3

0.0%

4.12%

Accessory Electric Equipment

345

24.3

0.0%

4.12%

 

 

 

 

 

Total Wind Generation

 

 

 

 

Structures & Improvements

341

20.0

 

5.00%

Generators

344

20.0

 

5.00%

Accessory Electric Equipment

345

20.0

 

5.00%

 

 

 

 

 

Total Transmission Plant

 

 

 

 

Structures & Improvements

352

73.5

0.0%

1.36%

Station Equipment

353

42.0

6.0%

2.24%

Station Equip-Communication Equip (like 397)

353

38.8

3.0%

2.50%

Towers & Fixtures

354

50.0

0.0%

2.00%

Poles & Fixtures

355

39.0

-40.0%

3.59%

Overhead Conductors & Devices

356

48.0

-49.0%

3.10%











Appendix G-1



--------------------------------------------------------------------------------



Underground conduit

357

75.5

0.0%

1.32%

Underground Conductors & Devices

358

39.2

0.0%

2.55%












Total Distribution Plant

 

 

 

 

Structures & Improvements

361

33.8

0.0%

2.96%

Station Equipment

362

45.0

10.0%

2.00%

Station Equip-Communication Equip (like 397)

362

38.8

3.0%

2.50%

Poles, Towers, & Fixtures

364

32.0

-31.0%

4.09%

Overhead Conductors & Devices

365

41.0

17.0%

2.02%

Underground Conduit

366

75.3

0.0%

1.33%

Underground Conductors & Dev

367

65.0

20.0%

1.23%

Line Transformers

368

30.0

7.0%

3.10%

Services

369

33.8

-6.0%

3.14%

Meters

370

23.6

-2.0%

4.31%

Install on Customers' Premises

371

10.9

-4.0%

9.51%

Street Lighting & Signal Systems

373

24.4

10.0%

3.69%

 

 

 

 

 

Total General Plant

 

 

 

 

Structures & Improvements

390

39.4

0.0%

2.54%

Office Furniture & Equipment

391

18.4

1.0%

5.40%

Transportation Equipment

392

13.3

28.0%

5.43%

Stores Equipment

393

27.1

3.0%

3.58%

Tools, Shop & Garage Equipment

394

37.5

2.0%

2.61%

Laboratory Equipment

395

29.4

1.0%

3.37%

Power Operated Equipment

396

16.2

10.0%

5.55%

Communication Equipment

397

38.8

3.0%

2.50%

Miscellaneous Equipment

398

31.3

1.0%

3.16%











Notes: Nuclear Production rates are based on a lifespan under a 60-year license
using remaining life rates. Rates are identical to Kansas jurisdictional rates.
Rates for Steam Production Plant related to Hawthorn Unit 5 Rebuild plant
reflect Missouri jurisdictional rates after consideration of insurance and
subrogation recoveries recorded in Account 108, Accumulated Provision for
Depreciation. Future depreciation studies will use remaining life rates.

Appendix G-2



--------------------------------------------------------------------------------



Amortization of Limited Term & Other Electric Plant

Account


Acct.
No.

Avg.
Service
Life


Net
Salvage


Deprec.
Rate











 

 

 

 

 

Intangible - Five Year Software

303

5.0

0.0%

20.0%

Intangible - Ten Year Software

303

10.0

0.0%

10.0%

Intangible - Communication Equip (like 397)

303

38.8

3.0%

2.50%

Intangible - Accessory Equip (like 345)

303

24.3

0.0%

4.12%

Steam Prod-Structures & Impr-Leasehold Impr

311

Lease

 

 

Combustion Turbine Plant - Land Rights

340

 

 

1.19%

Transmission Plant - Land Rights

350

 

 

1.19%

Distribution Plant - Land Rights

360

 

 

2.17%

General -Structures & Impr-Leasehold Impr

390

Lease

 

 











Appendix G-3



--------------------------------------------------------------------------------



In-Service Test Criteria

Coal Plant In-Service Test Criteria

1. Unit must demonstrate that it can operate at its design minimum load or
above.

Hours at or above design minimum load / 400 hours >= 0.80

2. Unit must be able to operate at or above its design capacity factor for a
reasonable period of time. If the design capacity factor is not specified it
will be assumed to be 0.60 unless the utility can offer evidence justifying a
lower value.

Design capacity factor <= energy generated for a continuous period of 168 hours
/ (design full load x 168 hours)

3. Unit must operate at an average capacity equal to 98% of its design maximum
continuous rating for four (4) hours.

4. Unit must be operated so as to show a clear and obvious trend toward the
predominate use of coal as its primary fuel. Test period will be thirty (30)
days. The following items will be used as an indication of the trend for coal
operation:

a) Boiler control tuning completed such that the unit can operate safely with
all control systems in auto.

b) Ash build up in the furnace and backpass areas shall be monitored and be
within expected levels.

c) All boiler/turbine interlocks shall be proven to work as designed.

d) Sootblowing timing and sequences shall be set properly to clean the tube
areas.

e) All critical alarms brought into the control room shall be operational and
functioning properly.

f) At the end of the test period, oil burn levels, if applicable, will be at or
near design levels while burning coal.

g) Oil ignitors are functioning in accordance with specifications.

Appendix H-1



--------------------------------------------------------------------------------



5. Unit must have successfully completed all major equipment startup test
procedures.

6. Sufficient transmission interconnection facilities shall exist for the total
plant design net electrical capacity at the time the newest unit is declared
fully operational and used for service.

7. Sufficient transmission facilities shall exist for KCPL's share of the total
plant design net electrical capacity from the generating station into the KCPL
service territory at the time the newest unit is declared fully operational and
used for service.

8. Equipment installed to comply with emission requirements shall be operational
and demonstrate the ability to remove 93% or more of the NOX, SO2, particulate,
and mercury emissions they were installed to remove over a continuous four (4)
hour period while operating at or above 95% of its design load. This equipment
shall also be required to demonstrate that it is able to remove 88% or more of
these same emissions it was installed to remove over a continuous 120 hour
period while operating at or above 80% of its design load.

Wind Turbine In-Service Test Criteria

1. All major construction for each of the units to be considered for inclusion
in rate base shall be completed.

2. All preoperational tests for each of the units to be considered for inclusion
in rate base shall be completed.

3. Unit has operated at several different wind speeds and delivered power output
near or in excess of anticipated output based on guaranteed power curve while
vibrations are within design

Appendix H-2



--------------------------------------------------------------------------------



limits. The analysis necessary to meet this requirement will involve: 1) taking
the guaranteed power curve for each of the unit types and dividing the range of
design wind speeds into three (3) equal ranges of wind speeds, 2) reviewing wind
speed data vs power output for each of the units being evaluated, 3) confirming
that each of the units being evaluated had a power output of 95% or more of
guaranteed output for the wind speed observed in at least two (2) of the three
(3) wind speed ranges noted above with at least one point at or above the 50%
design wind speed, and 4) confirming that each of the units being evaluated did
not exhibit any unusual vibration outside of design specification requirements.

4. The operational testing required in item 3 above shall be conducted on the
first five (5) units constructed and if all five (5) operate in an acceptable
manner as described in item 3 above, testing will only be required on every
other unit built thereafter at each particular wind generation site utilizing
these exact unit types. If any of the units tested during the period where every
other unit is being tested fails to operate in an acceptable manner as described
in item 3 above, the next five (5) units installed will be required to be tested
and operate in an acceptable manner as described in item 3 above before testing
can resume on an every other unit basis again.

5. Unit rotor lock or break has been checked and confirmed to be installed
correctly for each of the units to be considered for inclusion in rate base.

6. Sufficient transmission interconnection facilities shall exist to carry the
total net electrical capacity from the completed number of generating units into
the distribution/transmission system.

7. Only units that have been constructed and are operating in an acceptable
manner as described in item 3 above shall be considered for inclusion in rate
base. Units under construction

Appendix H-3



--------------------------------------------------------------------------------



or that have been constructed but have not met these in-service criteria will
not be considered for inclusion in rate base, until such time units have met
in-service criteria.

Combustion Turbine Unit In-Service Test Criteria (Nameplate Capacity of 95 MW or
Less)

1. All major construction is completed.

2. All pre-operational tests have been successfully completed.

3. Unit will successfully demonstrate its ability to initiate the proper start
sequence resulting in the unit operating from zero (0) rpm (or turning gear) to
base load when prompted at a location (or locations) from which it will be
normally operated.

4. If unit has fast start capability, unit will demonstrate the ability to meet
fast start criteria.

5. Unit will successfully demonstrate the ability to initiate the proper
shutdown sequence from full load resulting in zero (0) rpm (or turning gear)
when prompted at a location (or locations) from which it will be normally
operated.

6. Unit will successfully demonstrate the ability to operate at minimum load for
one (1) hour.

7. Unit will successfully demonstrate the ability to operate at or above 98% of
peak load for one (1) hour, after adjusting for ambient conditions.

8. Unit will successfully demonstrate its ability to operate at or above 98% of
base load for four (4) continuous hours, after adjusting for ambient conditions.

9. Unit will successfully meet all operational guarantees.

10. Sufficient transmission interconnection facilities shall exist for the total
plant design net electrical capacity at the time the newest unit is declared
fully operational and used for service.

Appendix H-4



--------------------------------------------------------------------------------



11. Sufficient transmission facilities shall exist for KCPL's share of the total
plant design net electrical capacity from the generating station into the KCPL
service territory at the time the newest unit is declared fully operational and
used for service.

Combined Cycle Unit In-Service Test Criteria

1. Major construction work, and pre-operational tests have been successfully
completed such that the combined cycle unit may be operated and successfully
complete criteria items 2 through 7.

2. All contract performance guarantee testing will be successfully performed in
accordance with the contracts for the combustion turbine, the steam turbine, and
the heat recovery steam generators.

3. The combined cycle unit will demonstrate its ability to startup from turning
gear operation to nominal capacity on natural gas fuel when prompted by the
operator.

4. The combined cycle unit will demonstrate its ability to shut down from
minimum load resulting in turning gear operation when prompted by the operator.

5. The combined cycle unit will demonstrate its ability to operate at minimum
load for one (1) hour on natural gas fuel.

6. The combined cycle unit will demonstrate its ability to operate at or above
95% of nominal capacity for four (4) continuous hours on natural gas fuel, after
adjusting for ambient conditions. During this test the unit will demonstrate its
ability to operate at or above 98% of its nominal capacity for one (1) hour,
after adjusting for ambient conditions.

Appendix H-5



--------------------------------------------------------------------------------



7. The combined cycle unit must be able to operate at or above its design
capacity factor for a reasonable period of time. If the design capacity factor
is not specified it will be assumed to be 0.60 unless the utility can offer
evidence justifying a lower value.

Design capacity factor <= energy generated for a continuous period of 168 hours
/ (design full load x 168 hours)

8. Sufficient transmission facilities shall exist to carry the total design net
electrical capacity of the combined cycle unit to KCPL's
distribution/transmission system.

9. Combustion turbine unit which is equipped to operate in any of the following
modes will demonstrate its ability to operate in the applicable modes before the
equipment costs associated with these operation modes will be considered for
inclusion in rate base.

a) Generator operating as a synchronous condenser at rated speed and turbine
operating at turning gear speed.

b) Startup of gas turbine driven by the generator and frequency converter.

c) Shutdown of gas turbine alone without the generator.

In-Service Criteria for Unit Which is Operational

1. Unit must have adequate recent operational history (January 2003 through
December 2005). Unit shall be considered for this review if the unit has been
operational for at least six (6) months and has at least 500 hours of operation.

2. Staff will review all unit operational data available to determine if a
specific in-service test criterion can be met without operating the unit.

3. If data is inadequate, the unit will be run to meet the specific deficient
in-service test criterion.

Appendix H-6



--------------------------------------------------------------------------------



Requirements of the Missouri Class Cost of Service Study
to Be Provided With Rate Filing #1

I. Rate Classes to be Used in Missouri Class Cost of Service Study


Residential
Small General Service
Medium General Service
Large General Service
Large Power Service
Lighting & other customers to which known costs are assigned and other costs are
allocated



II. Work Products


1. Functionalized Costs
KCPL will provide a summary of actual costs by functional category and FERC
account* for the 12 months ending September 2005. Each functional category is
defined by the allocation factor that is applied to the costs in that category;
thus, there is a one-to-one correspondence between the functional cost
categories and the allocation factors used in a class cost-of-service study.



*This includes all plant accounts, depreciation expense, depreciation reserve,
all expenses, and revenues.

2. Hourly Class Load Data
KCPL will provide hourly rate class load data for summer 2004 through September
2005.

3. Monthly Rate Class Load Characteristics
KCPL will provide each of the following work-products in three versions
Version #1: 12 months actual ending September 2005; Version #2:
weather-normalized (at meter voltage); and Version #3: weather-normalized (at
each voltage level from meter to generator):

a) coincident peak demands
b) non-coincident (class peak) demands by delivery voltage*
c) customer maximum demands by delivery voltage*, also the annual customer
maximum demand
d) monthly kWh sales by billing month and by delivery voltage level*

*delivery voltage relates to ownership of facilities (e. g., "secondary" refers
to KCPL ownership of the transformation equipment required to transform
electricity from a primary voltage to a secondary voltage ; "primary" refers to
customer ownership of said transformation equipment)

4. Revenue and Billing Units
KCPL will provide each of the following work products in two versions:

Appendix I-1



--------------------------------------------------------------------------------



Version #1: 12 months ending September 2005; Version #2: weather-normalized (at
meter voltage):

a) billing units by billing month and by the voltage groupings shown on KCPL's
current rate schedules
b) rate revenues by rate class

5. Allocation Factors
KCPL will provide the allocation factors based on 12 months ending September
2005, and the derivation of such factors that correspond to each of the
functional cost categories used in a class cost-of-service study.

6. Special Cost Studies
KCPL will provide the following special studies:

a) Primary/secondary split of distribution investment contained in FERC accounts
#364-#367
b) Customer/demand split of distribution investment contained in FERC accounts
#364-#368
c) Meter cost study (typical installed meter and associated replacement cost)
d) Service Line cost study (typical installed service line and associated
replacement cost)
e) Meter reading
f) Billing
g) Losses (load and no-load)

7. Individual Customer Billing Data
KCPL will provide all monthly billing data for individual accounts that were
served under either the Large Power or Special Contract rate schedules at any
time during the 12 months ending September 2005.

8. Work Papers
KCPL will provide Staff and OPC complete copies of the work papers relating to
all of the above items. KCPL will also make copies of any or all of these
workpapers available upon request to other parties to this agreement. Work
papers should include both the input data and the computations in sufficient
detail that the Company's results are replicable by technical experts from the
signatory parties. The work papers should be in an electronic, preferably EXCEL
spreadsheet, format with all formulas intact.

Appendix I-2